Exhibit 10.1

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

BY AND AMONG E2OPEN, INC.,

ICON-SCM AG,

ICON GESELLSCHAFT FÜR SUPPLY CHAIN MANAGEMENT MBH,

DR. MICHAEL KEPPLER AND

DR. KURT MANNCHEN

DATED AS OF JULY 30, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE 1 PURCHASE AND SALE OF ALL SHARES IN THE COMPANY   
  2      1.1   Purchase and Sale of Company Capital Stock      2      1.2  
Closing      2      1.3   RESERVED      3      1.4   Escrow      3      1.5  
Exchange Procedures      3      1.6   Shares of Purchaser’s Common Stock      3
   ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY, SELLER AND THE
FOUNDERS      4      2.1   Representations and Warranties      4      2.2  
Organization, Good Standing and Qualification      4      2.3   Capitalization
and Voting Rights      4      2.4   Authorization      5      2.5  
Noncontravention      6      2.6   Governmental Consents and Permits      6     
2.7   Litigation      6      2.8   Intellectual Property      7      2.9  
Compliance with Other Instruments      11      2.10   Agreements; Action      11
     2.11   Taxes      11      2.12   Corporate Documents      13      2.13  
Title to Property and Assets      13      2.14   Financial Statements      13   
  2.15   Absence of Certain Changes; Undisclosed Liabilities      14      2.16  
Employee Benefit Plans      15      2.17   Employee Matters      18      2.18  
Insurance      19      2.19   Compliance with Laws; Certain Business Practices
     20      2.20   Minute Books      21      2.21   Customers      21      2.22
  Material Contracts      22      2.23   Property      24      2.24   Brokers’
Fees; Transaction Expenses      25      2.25   Investor Representations      25
   ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PURCHASER      27      3.1  
Organization and Power      27      3.2   Authorization; Enforceability      27
     3.3   Noncontravention      27      3.4   Sufficient Funds      28      3.5
  Absence of Litigation      28      3.6   Access to Information      28     
3.7   No Government Review      28      3.8   Investment Experience      28   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 4 ADDITIONAL AGREEMENTS      30      4.1   Payoff Letters      30     
4.2   Tax Matters      30      4.3   Certain Taxes and Fees      31      4.4  
Release of Claims      31      4.5   Section 280G      33    ARTICLE 5 CLOSING
CONDITIONS      33      5.1   Conditions to Obligations of Each Party      33   
  5.2   Additional Conditions to Obligations of the Company, Seller and the
Founders      33      5.3   Additional Conditions to the Obligations of
Purchaser      34    ARTICLE 6 SURVIVAL, ESCROW FUND AND INDEMNIFICATION      35
     6.1   Survival      35      6.2   Escrow Fund      36      6.3  
Indemnification      36      6.4   Limitations on Indemnification      37     
6.5   Escrow Claim Period      39      6.6   Claims for Indemnification      39
     6.7   Objections to and Payment of Claims      39      6.8   Resolution of
Objections to Claims      40      6.9   Third-Party Claims      41    ARTICLE 7
GENERAL PROVISIONS      41      7.1   Certain Interpretations      41      7.2  
Assignment      42      7.3   Notices      42      7.4   Confidentiality      43
     7.5   Public Disclosure      43      7.6   Entire Agreement      44     
7.7   No Third Party Beneficiaries      44      7.8   Specific Performance and
Other Remedies      44      7.9   Severability      44      7.10   Governing Law
     44      7.11   Dispute Resolution/Mediation/Jurisdiction. The Parties agree
that they will, prior to commencing any litigation, attempt in good faith, to
resolve any dispute or conflict by mediation as set forth in this Section 7.11
     44      7.12   Waiver of Jury Trial      45      7.13   USA Patriot Act   
  46      7.14   Counterparts      46   

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A - Form of Founder Non-Competition Agreement

Exhibit B - Escrow Agreement

Exhibit C - Form of Legal Opinion

ANNEXES

Annex A - Definitions

SCHEDULES

Schedule 4.1 - Holders of Company Indebtedness

Schedule Error! Reference source not found. - Director and Officer
Indemnification Agreements

Schedule 5.3(b)(1) - Third Party Consents

APPENDICES

Appendix A - List of Agreements

 

-iii-



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (the “Agreement”) dated as of July 30, 2013 (the
“Agreement Date”) is by and among E2OPEN, INC., a Delaware corporation
(“Purchaser”), ICON-SCM AG, a German stock corporation (the “Company”), ICON
GESELLSCHAFT FÜR SUPPLY CHAIN MANAGEMENT MBH, a German limited liability company
(“Seller”) and Drs. Michael Keppler and Kurt Mannchen (the “Founders”). All
capitalized terms that are used but not defined herein shall have the respective
meaning ascribed thereto in Annex A.

RECITALS

A. Seller owns legal and beneficial title to two hundred and fifty thousand
(250,000) shares of Company Common Stock representing one hundred percent
(100%) of the issued and outstanding Company Capital Stock and believe it is in
their best interests and the boards of directors of each of Purchaser and the
Company believe it is advisable and in the best interests of each corporation
and its respective shareholders that Purchaser acquire the Company through the
purchase of all of the Company Capital Stock, in accordance with the terms and
conditions of this Agreement.

B. Subject to the terms and conditions of this Agreement, all issued and
outstanding Company Capital Stock will be purchased by Purchaser for the
consideration set forth herein.

C. Seller is the owner of and has good and valid title to the Company Capital
Stock, free and clear of any encumbrances or liens, and Seller is the sole
shareholder of the Company.

D. Concurrently with the execution and delivery of this Agreement by the Parties
hereto, as a material inducement to Purchaser to enter into this Agreement, each
Founder shall enter into a Non-Competition and Non-Solicitation Agreement with
Purchaser in the form attached hereto as Exhibit A (collectively, the “Founder
Non-Competition Agreements”).

E. Concurrently with the execution of this Agreement, and as material inducement
to Purchaser to enter into this Agreement, Purchaser, Seller and J.P. Morgan
(the “Escrow Agent”) shall enter into an escrow agreement substantially in the
form attached hereto as Exhibit B (with such changes as the Escrow Agent may
reasonably request and as are mutually approved by Purchaser and Seller, such
approval to not be unreasonably withheld, delayed or conditioned, the “Escrow
Agreement”), pursuant to which a portion of the aggregate merger consideration
shall be placed in an escrow account to secure the obligations set forth in
Article 6 hereof.

F. The Company and Seller, on the one hand, and Purchaser, on the other hand,
desire to make certain representations, warranties, covenants and other
agreements in connection with the purchase of Company Capital Stock.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, intending to be legally bound,
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

PURCHASE AND SALE OF ALL SHARES IN THE COMPANY

1.1 Purchase and Sale of Company Capital Stock. Upon the terms and subject to
the conditions of this Agreement, Seller hereby sells to Purchaser, and
Purchaser hereby purchases and acquires, any and all rights, title and interest
in and to all Company Capital Stock owned beneficially, of record or otherwise
by Seller from and after the Agreement Date, free and clear of all Encumbrances
and with the benefit of all rights of whatsoever nature attaching or accruing to
such Company Capital Stock, including all rights to any dividends and
distributions declared, paid or made in respect of such Company Capital Stock on
or after the Agreement Date. Effective as of the Closing, and subject to
Purchaser’s performance of its obligations and conditions under this Agreement,
Seller hereby conveys, assigns and transfers any and all rights, title and
interest in and to all Company Capital Stock owned by Seller to Purchaser, and
Purchaser assumes such Company Capital Stock and accepts the assignment and
transfer of all such Company Capital Stock. With respect to the purchase and
sale of Company Capital Stock provided for in this Agreement, Seller waives all
rights of pre-emption or first refusal or other rights of or restrictions on the
transfer of any of the Company Capital Stock conferred on such Seller by the
Charter Documents or any Contract.

(a) At the Closing, Seller shall become entitled to receive, without interest:

(1) the Stock Consideration shall have a value as of the Closing equal to
€6,666,667 of Purchaser’s Common Stock, calculated in accordance with the
definition of Stock Consideration (the “Shares”);

(2) an amount equal to €9,333,333 (the “Cash Consideration”); and

(3) an amount equal to the remaining Escrow Amount (originally €4,000,000; see
definition of Escrow Fund), payable solely in cash in accordance with
Section 1.4(b).

(b) For the avoidance of doubt, the net consideration received by Seller shall
be equal to €20,000,000 as set forth above.The right of Seller to receive each
Future Payment pursuant to Section 1.1(a), if any, is an integral part of the
consideration payable to Seller in connection with the Transactions. The rights
to receive such Future Payments will not be represented by any form of
certificate, are not transferable, except by operation of Law, and do not
constitute an equity or ownership interest in, or rights as a security holder
of, the Company or Purchaser. No interest shall be payable as additional
consideration with respect to the Final Cash Consideration or any of the Future
Payments, except and to the extent that Purchaser is past due with respect to
such payment.

1.2 Closing. Upon the satisfaction or waiver of the conditions set forth in
Article 5, the Parties shall cause the closing of the Transactions (the
“Closing”) on the Agreement Date. The Closing shall take place at the offices of
Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304 or at such other location as the Parties agree. The date on
which the Closing occurs is herein referred to as the “Closing Date.” All acts
and proceedings to be taken and all documents to be executed and delivered by
the Parties at the Closing will be deemed to have been taken and executed
simultaneously, and, except as permitted hereunder, no acts or proceedings will
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered.

 

-2-



--------------------------------------------------------------------------------

1.3 RESERVED.

1.4 Escrow.

(a) As promptly as practicable (but in any event within three Business Days)
after the Closing Date, Purchaser shall deposit the Escrow Amount with the
Escrow Agent by wire transfer of immediately available funds, the Escrow Amount,
to be held by the Escrow Agent in the Escrow Fund.

(b) Subject to the terms and conditions of the Escrow Agreement, in the event
that an Escrow Payment is to be released for the benefit of Seller, Seller shall
deliver to Purchaser a Future Payment Spreadsheet with respect to the Escrow
Payment and as promptly as practicable (but in any event within three Business
Days) following its receipt of such Future Payment Spreadsheet, Purchaser and
Seller shall jointly instruct the Escrow Agent to deposit with Purchaser, the
Escrow Payment that is owed to Seller, for distribution to Seller, and Purchaser
shall pay to Seller, as promptly as practicable (but in any event within three
Business Days), the Escrow Payment as is set forth opposite Seller’s name on
such Future Payment Spreadsheet less any deductions and withholdings required by
applicable Law.

1.5 Exchange Procedures. At Closing, Seller shall deliver to Purchaser a digital
copy of the electronic stock ledger (“Elektronisches Aktienbuch”) representing
its shares of Company Capital Stock (the “Company Stock Certificates”) and any
other documents (including applicable tax forms) that Purchaser may reasonably
require in connection therewith (the “Exchange Documents”), duly completed and
validly executed in accordance with the instructions thereto. At Closing,
Purchaser shall pay to Seller in exchange therefor, the Cash Consideration, less
any deductions and withholdings required by applicable Law, via certified and
bank guaranteed check, and Purchaser shall cause its transfer agent to issue to
Seller the stock portion of the merger consideration pursuant to Section 1.1(a)
in book entry form, and Purchaser shall cause Seller to instruct the Share
Register (Aktienregister) that the transfer of all Company Capital Stock from
Seller to Purchaser has occurred.

1.6 Shares of Purchaser’s Common Stock. Until such shares become validly
registered or are otherwise freely transferrable, the shares of Purchaser’s
Common Stock issued by Purchaser to Seller pursuant to Section 1.1(a) and this
Section 1.6 shall be placed in a restrictive class bearing the following
restrictive legend:

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAW OR AN EXEMPTION FROM SUCH REGISTRATION UNDER
SAID ACT. THE ISSUER OF THESE SHARES MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR OTHER TRANSFER
OTHERWISE COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

(a) If Purchaser registers shares of Purchaser’s Common Stock on an effective
registration statement during the period in which Seller’s shares of Purchaser’s
Common Stock are restricted securities (as defined under the Act), subject to
applicable Law, Purchaser shall use its reasonable best efforts to include
Seller’s shares in any such registration.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, SELLER AND THE FOUNDERS

2.1 Representations and Warranties. The Company and Seller, jointly and
severally (gesamtschuldnerisch), hereby represent and warrant, in each case in
the form of an absolute and independent guarantee (selbständiges
Garantieversprechen) within the meaning of Section 311 para. 1 BGB, to Purchaser
that the statements in the following paragraphs of this Article 2 are all true
and complete on the date hereof, subject to the disclosures and other responses
set forth in the applicable Disclosure Schedules (which disclosures and
responses are arranged in parts that correspond to the Sections or, in the case
of Subsections, such Subsections in this Article 2 to which they apply, and
qualify other Sections or Subsections of this Article 2 only to the extent that
it is reasonably apparent from the text of the disclosure or response that such
disclosure or response is applicable to such other Section or Subsection). The
Founders represent and warrant ( the same as set forth in Section 2.1), however,
strictly limited to the Fundamental Representations (Section 2.8 and 2.11).

2.2 Organization, Good Standing and Qualification. The Company is a stock
corporation, duly incorporated and organized, and validly existing under the
laws of Germany. The Company is duly qualified to transact business and is in
good standing in each other jurisdiction in which the failure to so qualify
would have a material adverse effect on the assets, liabilities, financial
condition, results of operations, business or prospects of the Company (a
“Material Adverse Effect”). The Company has all requisite power and authority to
own and operate its property, to conduct its business as now conducted and as
presently proposed to be conducted, and to comply with the provisions of and
consummate the transactions contemplated by the Transaction Documents. The
Company has Made Available correct and complete copies of its deed of
incorporation (Gründungsurkunde), articles of association (Statuten), and
by-laws and rules of procedure (Geschäftsordnungen), each as amended to date and
each as in full force and effect on the Agreement Date (collectively, the
“Charter Documents”). The board of directors of the Company has not approved any
amendment to any of the Charter Documents. The Company is not in violation of
any of the provisions of its Charter Documents, and no changes thereto are
pending.

2.3 Capitalization and Voting Rights.

(a) The Company has a total stated capital (Grundkapital) of EUR250,000,
represented by the shares which represent all the equity interests
(Geschäftsanteile) of the Company and are divided into 250,000 common shares
(Stammaktien) with no par value (Stückaktien) (the “Company Capital Stock”). The
Company has not issued, and does not have any obligations to issue, any phantom
stock arrangements.

(b) The Company Capital Stock are owned legally and beneficially by Seller
hereto, free and clear of any Liens and include all ancillary rights (including
any pre-emptive rights (Bezugsrechte)) attributable thereto. The Seller have not
granted any Person any proxy or other rights with respect to the voting rights
of Company Capital Stock nor are they a party to any arrangement or agreement
(including any Stimmbindungsvertrag) granting such rights with respect to the
Company Capital Stock. The Company Capital Stock are each duly authorized,
validly issued, registered in the share register, fully paid, have not been
repaid, and are not subject to assessment. Other than the Company Capital Stock,
there are no other securities of the Company of any class or kind issued,
reserved for issuance, convertible, or outstanding and there are no restrictions
with respect to transferability of the Company Capital Stock. There are no
options, offers, warrants, restricted stock, restricted stock units, stock
appreciation rights, conversion rights, take-along rights, co-sale rights,
preemptive rights, subscriptions or agreements or rights of any kind to
subscribe for, or to sell or purchase, or commitments to issue (either formal or
informal, firm or contingent), existing or future share or equity capital or
securities of or interests or rights in the Company (whether debt, equity, or a

 

-4-



--------------------------------------------------------------------------------

combination thereof) or otherwise with respect to the equity of the Company
(whether payable in equity, cash or otherwise) or obligating the Company or any
shareholders to grant, extend, or enter into any such agreement or commitment.
Except for the “Betriebführungsvertrag” by and between the Company and the
Seller, which has been Made Available to Purchaser, the Company is not party to
any other enterprise agreements within the meaning of Sections 291 and 292 AktG.
The Company Group has never adopted, sponsored or maintained any stock option
plan or any other plan or agreement providing for issuance of equity to any
Person.

(c) Schedule 2.3(c) of the Disclosure Schedule lists each entity in which the
Company owns any shares of capital stock or any interest in, or controls,
directly or indirectly, any other corporation, limited liability company,
partnership, association, joint venture or other business entity. Schedule
2.3(c) of the Disclosure Schedule lists each corporation, limited liability
company, partnership, association, joint venture or other business entity of
which the Company owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interest entitled to vote on the election of the
members of the board of directors or similar governing body (each, a
“Subsidiary”). Other than the Subsidiaries, the Company does not have and has
never had any subsidiaries or affiliated companies and does not otherwise own
and has never otherwise owned any shares of capital stock or any interest in, or
control, directly or indirectly, any other corporation, limited liability
company, partnership, association, joint venture or other business entity. Each
entity listed on Schedule 2.3(c) of the Disclosure Schedule that is no longer in
existence has been duly dissolved in accordance with its charter documents and
the laws of the jurisdiction of its incorporation or organization and there are
no outstanding liabilities or obligations (outstanding, contingent or
otherwise), including taxes, with respect to any such entity. Each Subsidiary is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization. Each Subsidiary
has the corporate power to own its properties and to carry on its business as
currently conducted and as currently contemplated to be conducted. Each
Subsidiary is duly qualified or licensed to do business and in good standing as
a foreign corporation in each jurisdiction in which the character or location of
its assets or properties (whether owned, leased or licensed) or the nature of
its business make such qualifications necessary. A true and correct copy of each
Subsidiary’s charter documents and bylaws, each as amended to date and in full
force and effect on the date hereof, has been Made Available to Purchaser. The
operations now being conducted by each Subsidiary are not now and have never
been conducted under any other name. All of the outstanding shares of capital
stock of each Subsidiary are owned of record and beneficially by the Company.
All outstanding shares of stock of each Subsidiary are duly authorized, validly
issued, fully paid and non-assessable and not subject to preemptive rights
created by statute, the charter documents or bylaws of such Subsidiary, or any
agreement to which such Subsidiary is a party or by which it is bound, and have
been issued in compliance with all applicable legal requirements. There are no
options, warrants, calls, rights, commitments or agreements of any character,
written or oral, to which any Subsidiary is a party or by which it is bound
obligating the Subsidiary to issue, deliver, sell, repurchase or redeem, or
cause to be issued, sold, repurchased or redeemed, any shares of the capital
stock of such Subsidiary or obligating such Subsidiary to grant, extend,
accelerate the vesting of, change the price of, otherwise amend or enter into
any such option, warrant, call right, commitment or agreement. Except for
Seller’s ICON Phantom Stock Plan 2012 I (the “Seller Phantom Stock Plan”), there
are no other outstanding or authorized stock appreciation, phantom stock,
restricted stock unit, profit participation, or other similar rights (whether
payable in equity, cash or otherwise) with respect to any of the Subsidiaries.
Neither the Company nor any Subsidiary has agreed or is obligated to make any
future investment in or capital contribution to any Person.

2.4 Authorization. All action on the part of the Company, its officers,
director, partners and Seller necessary for the authorization, execution and
delivery of the Transaction Documents, performance of all obligations of the
Company and Seller hereunder and thereunder, and the Transaction Agreements,
constitute valid and legally binding obligations of the Company and Seller,
enforceable in accordance with their respective terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws
of general application affecting enforcement of creditors’ rights generally.

 

-5-



--------------------------------------------------------------------------------

2.5 Noncontravention. The execution, delivery and performance of the Transaction
Documents by Seller and the consummation of the Transactions do not and will not
(a) conflict with, result in or constitute a violation of or default under (with
or without notice or lapse of time, or both), or give rise to a right of
termination, cancellation, renegotiation, modification or acceleration of any
obligation or loss of any benefit under, or require any consent, approval or
waiver from any Person, in each case, in accordance with, any provision of the
Charter Documents or the organizational or constituting documents of any member
of the Company Group, (b) result in the creation of an Encumbrance on any Assets
or Properties of any member of the Company Group, (c) subject to the making of
filings and registrations and the receipt of consents and approvals provided for
in Schedule 2.5 of the Disclosure Schedule, conflict with, result in or
constitute a material violation of or material default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, renegotiation, modification or acceleration of any obligation or
loss or modification of any benefit under, or require consent, approval or
waiver from any Person in accordance with any Law or Permit applicable to any
member of the Company Group, or (4) conflict with, result in or constitute a
material violation of or material default under (with or without notice or lapse
of time, or both) or give rise to a right of termination, cancellation,
renegotiation, modification or acceleration of any obligation or loss or
modification of any benefit under, or require consent, approval or waiver from
any Person in accordance with any Company Material Contract of any member of the
Company Group.

2.6 Governmental Consents and Permits. No consent, approval, notice, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority on the part of the Company is required
in connection with the consummation of the transactions contemplated by the
Transaction Documents. The Company has all franchises, permits, licenses, and
any similar authority necessary for the conduct of its business as now being
conducted by it, and the Company believes it can obtain, without undue burden or
expense, any additional franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as proposed to be conducted. The
Company is not in default in any material respect under any of such franchises,
permits, licenses, or other similar authority.

2.7 Litigation. There is no action, suit, proceeding or investigation pending or
currently threatened against the Company Group (or any officer or director of
the Company Group) or Seller relating to, or otherwise affecting the
transactions as contemplated by the Transaction Documents, nor is the Company or
Seller aware that there is any basis for the foregoing. The Company is not a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no action,
suit, proceeding or investigation by the Company currently pending or that the
Company intends to initiate.

(a) There is no material Action by any member of the Company Group pending or
threatened against any other Person.

(b) No insolvency, bankruptcy or composition proceeding has been initiated, to
the knowledge of the Company Group, threatened in writing with respect to any
member of the Company Group. No member of the Company Group is illiquid
(zahlungsunfähig); however: Purchaser understands and acknowledges that the
Company is currently over-indebted (überschuldet) ), but Company has been issued
a positive operational outlook or prognosis (positive Fortführungsprognose) as
part of the FY2012 statutory audit opinion by Mörk & Krämer. Seller has provided
Purchaser with the audited financial statement for FY2012 and quarterly profit
and loss statement, balance sheet and cash flow calculation (dated April 30,
2013 and June 30, 2013), which indicates the Company’s over-indebtedness.
However, Company is convinced of the positive operational outlook or prognosis
of the Company in accordance with the “going concern principle” set forth in
Section 252 (1) No.2 of the HGB (German Commercial Code).

 

-6-



--------------------------------------------------------------------------------

(c) There are no internal investigations or internal inquiries that, since
January 1, 2009, have been conducted by or at the direction of the board of
directors of the Company (or any committee thereof) concerning any material
financial, accounting or other misfeasance or malfeasance issues or that would
reasonably be expected to lead to a voluntary disclosure or enforcement action
involving any member of the Company Group.

(d) There is no Action by any Person pending or to the knowledge of the Company
Group threatened against any director or officer of the Company Group in their
capacities as such.

(e) Seller has no claims, disputes, grievances, Actions, or controversies
pending or threatened or reasonably anticipated against any member of the
Company Group.

2.8 Intellectual Property.

(a) Definitions.

(1) “Company Intellectual Property” means any Intellectual Property that is
owned by or exclusively licensed to the Company.

(2) “Company Products” means all products and service offerings, including all
Software, of the Company that currently are or in the past have been sold,
licensed, distributed or otherwise disposed of, as applicable, or from which the
Company has generated revenue, or that the Company intends to sell, license,
distribute or otherwise dispose of in the future, including any products or
services offerings under development.

(3) “Company Source Code” means, collectively, any human readable Software
source code, or any material portion or aspect of the Software source code, or
any material proprietary information or algorithm contained, embedded or
implemented in, in any manner, any Software source code, in each case for any
Company Product.

(4) “Intellectual Property” means the rights associated with or arising out of
any of the following; (i) domestic and foreign patents and patent applications,
together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures; (ii) trade secret rights and
corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes, discoveries and improvements, know how,
manufacturing and production processes and techniques, testing information,
research and development information, inventions, invention disclosures,
unpatented blueprints, drawings, specifications, designs, plans, proposals and
technical data, business and marketing plans, market surveys, market know-how
and customer lists and information (“Trade Secrets”); (iii) all copyrights,
copyrightable works, usage rights (Nutzungsrechte), rights in databases, data
collections, “moral” rights, mask works, copyright registrations and
applications therefore and corresponding rights in works of authorship; (iv) all
trademarks, service marks, logos, trade dress and trade names and domain names
indicating the source of goods or services, and other indicia of commercial
source or origin (whether registered, statutory or otherwise), all registrations
and applications to register the foregoing anywhere in the world and all

 

-7-



--------------------------------------------------------------------------------

goodwill associated therewith; (v) all computer software and code, including
assemblers, applets, compilers, source code, object code, development tools,
design tools, user interfaces and data, in any form or format, however fixed
(“Software”); (vi) all Internet electronic addresses, uniform resource locators
and alphanumeric designations associated therewith and all registrations for any
of the foregoing; and (vii) any similar, corresponding or equivalent rights to
any of the foregoing anywhere in the world.

(5) “Registered Intellectual Property” means Intellectual Property that has been
registered, filed, certified or otherwise perfected or recorded with or by any
government or other governmental entity or quasi-public legal authority
(including domain name registrars), or any applications for any of the
foregoing.

(b) Schedule 2.8(b) of the Disclosure Schedule contains a complete and accurate
list (by name and version number) of all Company Products.

(c) Schedule 2.8(c) of the Disclosure Schedule sets forth a complete and
accurate list of all Company Intellectual Property that is Registered
Intellectual Property (the “Company Registered Intellectual Property”). For each
listed item, Schedule 2.8(c) of the Disclosure Schedule indicates, as
applicable, the owner of such Company Registered Intellectual Property, the
countries in which such Company Registered Intellectual Property is patented or
registered, the patent or registration number, and the filing and expiration
dates thereof. There are no facts or circumstances that would render any Company
Registered Intellectual Property invalid or unenforceable.

(d) The Company solely and exclusively owns all right, title and interest in and
to the Company Products, including all Company Source Code, free and clear of
all Liens (other than non-exclusive end user licenses granted to customers of
the Company), and none of the Seller, the Founders, and the Company has sold,
transferred, assigned or otherwise disposed of any rights or interests therein
or thereto (other than non-exclusive end user licenses granted to customers of
the Company in the ordinary course of business) and to the licenses granted to
SAP AG according to the “Software License and Reseller Agreement” entered into
by and between Company and SAP AG on September 22, 2010 (“SAP Reseller
Agreement”), which Purchaser has viewed as set forth in Section 3.6 hereof.
Except as set forth in Disclosure Schedule 2.8(d), neither the Company nor any
other Person acting on its behalf has disclosed, delivered or licensed to any
Person, agreed to disclose, deliver or license to any Person, or permitted the
disclosure or delivery to any escrow agent or other Person of, any Company
Source Code except for disclosures to employees, contractors or consultants
under binding written agreements that prohibit use or disclosure except in the
performances of services to the Company or any subsidiary.

(e) Except for inbound licenses for commercial off-the-shelf Software not
embedded in Company Products, Company is not a party to any contract or
agreement related to Intellectual Property of a third party. No person or entity
who has licensed Intellectual Property to the Company has ownership rights or
license rights to improvements, enhancements, modifications and other amendments
made by the Company in such Intellectual Property. Other than Intellectual
Property licensed to the Company under (i) licenses for the Open Source Software
listed in Schedule 2.8(k) of the Disclosure Schedule, (ii) licenses for
commercial off-the-shelf Software not embedded in Company Products and (iii) the
licenses set forth in Schedule 2.8(e) of the Disclosure Schedule, the Company
Intellectual Property includes all Intellectual Property that is used in or
necessary for the conduct of the business of the Company as it currently is
conducted or as currently proposed to be conducted by the Company, including the
design, development, manufacture, use, marketing, import for resale,
distribution, licensing out and sale of all Company Products.

 

-8-



--------------------------------------------------------------------------------

(f) Copies of the Company’s standard forms, including attachments, of
non-exclusive end user licenses and terms of service for the Company Products
(collectively, the “Standard Form Agreements”) are attached to Schedule 2.8(f)
of the Disclosure Schedule. Other than non-disclosure agreements and
non-exclusive licenses of the Company Products to end-users that do not
materially differ in substance from the Standard Form Agreements and that have
been entered into in the ordinary course of business, Schedule 2.8(f) of the
Disclosure Schedule lists all Contracts under which the Company or any of its
subsidiaries has granted, licensed or provided any Company Intellectual Property
to third parties (other than rights granted to contractors or vendors to use
Company Intellectual Property for the sole benefit of the Company or any
subsidiary thereof), including any Contracts containing covenants not to sue or
non-assertion provisions that relate to Intellectual Property.

(g) Subject to any licensing rights contained in the SAP Reseller Agreement,
which has been Made Available to Purchaser, all of the Company Intellectual
Property (i) is wholly and exclusively owned by the Company, free and clear of
all options, rights, licenses, restrictions and Liens, and (ii) was created or
developed solely by either (1) employees of the Company acting within the scope
of their employment, or (2) other Persons who have validly and irrevocably
assigned all of their rights therein, including Intellectual Property rights, to
the Company. The marks “ICON” and “ICON-SCM” are owned by Seller. With respect
to any and all trademarks, service marks, logos, trade dress and trade names and
domain names indicating the source of goods or services Company has the right to
use the aforesaid marks and domain names for an indefinite period, free of
charge. Upon written request by Purchaser, Seller shall promptly transfer and
assign any and all rights in the marks “ICON” and “ICON-SCM” to Company, free of
any charge. The Founders have validly and irrevocably assigned all of their
rights to the Company Intellectual Property. All Company Intellectual Property
will be fully transferable, alienable and licensable by the Company or Purchaser
without restriction and without payment of any kind to any third party.

(h) The operation of the business as it currently is conducted or as currently
contemplated to be conducted, including the design, development, use, import,
export, manufacture, licensing, sale or other disposition of the Company
Products and Company Intellectual Property, does not infringe or misappropriate
the Intellectual Property rights of any Person, violate the rights of any Person
(including rights to privacy or publicity), or constitute unfair competition or
trade practices under applicable Laws. The Company has not received any written
notice from any Person claiming or implying that such operation or any Company
Product infringes or misappropriates the Intellectual Property rights of any
Person or constitutes unfair competition or trade practices under the Laws. No
third party owns any Intellectual Property used in, or necessary for the conduct
of the business of the Company as currently conducted or as currently proposed
to be conducted or the complete utilization of the Company Products or Company
Intellectual Property.

(i) Each item of the Company Registered Intellectual Property is subsisting
valid and enforceable, and all necessary registration, maintenance and renewal
fees in connection with such registered Company Intellectual Property have been
paid and all necessary documents and articles in connection with such registered
Company Intellectual Property have been filed with the relevant patent,
copyright, trademark or other Governmental Authorities, as the case may be, for
the purposes of maintaining such Company Registered Intellectual Property.

(j) The Company has taken adequate and commercially reasonable steps required to
protect the Company’s rights in the Company Intellectual Property, or as
provided by any other Person to the Company. Without limiting the foregoing, the
Company has and enforces a policy requiring each Employee of the Company to
execute proprietary information, confidentiality and assignment agreements. All
Employees of the Company have executed such an agreement, all former Employees
of the Company or Seller who were involved in, or who contributed to, the
creation or development of any Company Intellectual Property have executed such
an agreement and no employee, officer, director, consultant or advisor of the
Company or the Seller is in violation of any term of any employment contract or
any other contract or agreement, or any restrictive covenant, relating to the
right to use Company Intellectual Property or proprietary information of others.

 

-9-



--------------------------------------------------------------------------------

(k) Schedule 2.8(k) of the Disclosure Schedule lists all software that is
distributed as “open source software” or under a similar licensing or
distribution model (including but not limited to the GNU General Public License
(GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL),
BSD licenses, and the Apache License) (collectively, “Open Source Software”)
that has been incorporated into any Company Product in any way and describes the
manner in which such Open Source Software was incorporated (such description
shall include whether (and, if so, how) the Open Source Software was modified or
distributed by the Company or any of its subsidiaries and whether (and if so,
how) such Open Source Software was incorporated into and linked in any Company
Product). The Company has not used Open Source Software in any manner that would
or could, with respect to any Company Product or any Company Intellectual
Property (including Company Software), (i) require its disclosure or
distribution in source code form, (ii) require the licensing thereof for the
purpose of making derivative works, (iii) impose any restriction on the
consideration to be charged for the distribution thereof, (iv) create, or
purport to create, obligations for the Company or any of its subsidiaries with
respect to Intellectual Property owned by the Company or grant, or purport to
grant, to any third party, any rights or immunities under Intellectual Property
owned by the Company or (v) impose any other material limitation, restriction,
or condition on the right of the Company with respect to its use or
distribution. With respect to any Open Source Software that is or has been used
by the Company in any way, the Company has been and is in compliance with all
applicable licenses with respect thereto.

(l) Schedule 2.8(l) of the Disclosure Schedule identifies all categories of
Personally Identifiable Information collected by the Company through Internet
websites owned, maintained or operated by the Company or any of its subsidiaries
(“Company Sites”), and through any services provided to customers of the
Company. “Personally Identifiable Information” means any information that alone
or in combination with other information held by the Company can be used to
specifically identify a Person. The Company has complied with all applicable
laws, contractual and fiduciary obligations, and its internal privacy policies
relating to (i) the privacy of users of Company Sites and (ii) the collection,
storage, transfer and any other processing of any Personally Identifiable
Information collected or used by the Company in any manner or maintained or by
third parties having authorized access to such information. The execution,
delivery and performance of this Agreement complies with all applicable laws
relating to privacy and with the Company’s privacy policies. Copies of all
current and prior privacy policies of the Company that apply to the Company
Sites or the Company Services are attached to Schedule 2.8(l) of the Disclosure
Schedule. Each such privacy policy and all materials distributed or marketed by
the Company have at all times made all disclosures to users or customers
required by applicable laws, and none of such disclosures made or contained in
any such privacy policy or in any such materials has been inaccurate, misleading
or deceptive or in violation of any applicable laws.

(m) The Company has at all times taken all steps reasonably necessary (including
implementing and monitoring compliance with adequate measures with respect to
technical and physical security) to ensure that Personally Identifiable
Information is protected against loss and against unauthorized access, use,
modification, disclosure or other misuse. There has been no unauthorized access
to or other misuse of Personally Identifiable Information.

(n) The Company has taken the steps and implemented the procedures specified in
Schedule 2.8(n) of the Disclosure Schedule to protect the information technology
systems used in connection with the operation of the Company from intrusions and
contaminants. The Company has the disaster recovery and security plans,
procedures and facilities specified in Schedule 2.8(n) of the Disclosure
Schedule. There have been no material unauthorized intrusions or breaches of the
security of information technology systems.

 

-10-



--------------------------------------------------------------------------------

(o) The Company has made available to Seller all material documentation and
notes relating to the testing of all Company Products that have been requested
by Seller (other than any such document that does not exist or is not in the
Company’s possession) in each case as of the Agreement Date. The Company has
documented all material known bugs, errors and defects in all the Company
Products, and such documentation is retained and is available internally at the
Company.

(p) No (i) government funding or (ii) facilities of a university, college, other
educational institution or research center was used in the development of the
Company Intellectual Property. No current or former employee, consultant or
independent contractor of the Company or any subsidiary, who was involved in, or
who contributed to, the creation or development of any Company Intellectual
Property, has performed services for any government, university, college or
other educational institution or research center during a period of time during
which such employee, consultant or independent contractor was also performing
services for the Company or any Subsidiary. No university, college, other
educational institution or research center, or Bundesland where such institution
is located, has any ownership or usage rights to the Company Intellectual
Property.

2.9 Compliance with Other Instruments. The Company is not in violation of or
default under any provision of its articles of association or bylaws, or any
material provision of any order, writ, injunction, judgment or decree of any
court or government agency or instrumentality, contract, agreement or
instrument, or to any federal, state or local statute, rule or regulation. The
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or otherwise conflict with or result in, with or without
the passage of time and giving of notice, any such default or in the creation of
any lien or the suspension, revocation, impairment, forfeiture, or non-renewal
of any material permit, license, authorization, approval, right or benefit of
the Company.

2.10 Agreements; Action.

(a) The Company has not sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory or nonexclusive license
of software in the ordinary course of business.

(b) No officer or director of any member of the Company Group or holder of more
than five percent of the Company Capital Shares (nor, to the knowledge of the
Company Group, any immediate family member of any of such Persons or any trust,
partnership or company in which any of such Persons has or has had an interest)
(each a “Related Party”) (1) any interest in any third party which furnished,
licensed or sold, or furnishes, licenses or sells, services, products, goods,
property, technology, intellectual or other property rights that any member of
the Company Group furnishes, licenses or sells, or proposes to furnish, license
or sell, (2) any interest in any third party that purchases from or sells or
furnishes to or license to any member of the Company Group any goods or services
or (3) other than with respect to Employee Benefit Plans made in the ordinary
course of business, any interest in any Contract to which any member of the
Company Group is a party, except that ownership of no more than one percent of
the outstanding voting stock of a publicly traded company shall not be deemed to
be an “interest in any third party” for purposes of this Section 2.10.

2.11 Taxes.

(a) Each member of the Company Group, and any affiliated, consolidated,
combined, unitary or aggregate group for Tax purposes of which any member of the
Company Group is a member, has properly completed and timely filed (after taking
into account any extension of time to file) all Tax Returns

 

-11-



--------------------------------------------------------------------------------

required to be filed by it. All such Tax Returns are accurate and have been
completed in accordance with applicable Law in all material respects, and each
member of the Company Group has paid or withheld and paid to the appropriate Tax
Authority all Taxes due from it (whether or not shown to be due on such Tax
Returns). Each member of the Company Group has maintained in all material
respects, at all applicable times, all records in relation to Tax as it is
required to maintain.

(b) The Interim Balance Sheet reflects all unpaid Taxes of each member of the
Company Group for periods (or portions of periods) through the Interim Balance
Sheet Date. No member of the Company Group has any Liability for unpaid Taxes
accruing after the Interim Balance Sheet Date, other than Taxes accruing in the
ordinary course of business conducted after the Interim Balance Sheet Date.

(c) There is (1) no lien for Taxes against the property of any member of the
Company Group other than liens for Taxes not yet delinquent or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established, nor is any such property the subject of any
trust arising under Tax Law, (2) no audit of any Tax Return of any member of the
Company Group being conducted by a Tax Authority, and (3) no extension of any
statute of limitations on the assessment of any Taxes granted to any member of
the Company Group currently in effect (other than any such extension resulting
from an automatic extension of the time within which to file any Tax Return). No
member of the Company Group has been informed in writing by any jurisdiction
that the jurisdiction may open an audit, proceeding or other review of the Taxes
of such entity or that the jurisdiction believes that such entity was required
to file any Tax Return that was not filed.

(d) No member of the Company Group has (1) filed any disclosure with any Tax
Return to prevent the imposition of penalties with respect to any Tax reporting
position taken on any Tax Return, (2) engaged in a tax avoidance transaction or
similar arrangement or plan, (3) ever been a member of a consolidated, combined,
unitary or aggregate group of which any member of the Company Group was not the
ultimate parent company, or (4) incurred any Liability for the Taxes of another
member of a consolidated, combined unitary or aggregate group, or as a
transferee or successor.

(e) No member of the Company Group is a party to or bound by any profit and loss
sharing, Tax sharing, Tax ruling or Tax allocation agreement, nor does any
member of the Company Group have any Liability or potential Liability to another
party under any such agreement.

(f) Each member of the Company Group has withheld or collected and timely paid
over to the appropriate Tax Authority (or are properly holding for such timely
payment) all Taxes required by Law to be withheld or collected by it.

(g) Each member of the Company Group is in compliance with all applicable
transfer pricing laws and regulations and has maintained transfer pricing
documentation in accordance with the applicable Tax Laws. The prices for
property or services (or for the use of property) provided by or to any member
of the Company Group are arm’s length prices for purposes of applicable transfer
pricing laws.

(h) No member of the Company Group will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any period
(or any portion thereof) ending after the Closing Date as a result of any:
(1) installment sale or other open transaction disposition made on or before the
Closing Date, (2) prepaid amount received on or before the Closing Date,
(3) settlement agreement or closing agreement executed on or before the Closing
Date, or (4) change in method of accounting for a taxable period or portion
thereof ending on or before the Closing Date.

 

-12-



--------------------------------------------------------------------------------

(i) Schedule 2.11(i) of the Disclosure Schedule lists all income, franchise and
other material Tax Returns (federal, state, local and foreign) filed with
respect to each member of the Company Group for taxable periods ended on or
after January 1, 2009 and indicates all Tax Returns that currently are the
subject of audit.

(j) No member of the Company Group has been or is subject to Tax in a country
other than its country of organization by virtue of having (during any taxable
period remaining open for the assessment of Tax by any foreign Tax Authority
under its applicable statute of limitations) a place of business, place of
management or otherwise carrying on business in any country outside the country
of its organization.

(k) The Company Group is in compliance in all material respects with all terms
and conditions of any Tax exemption, Tax holiday, Tax credit or other Tax
reduction agreement or Tax order that applies to the Company Group and no Tax
exemption, Tax holiday, Tax credit, Tax reduction agreement or Tax order that
applies to the Company Group will be adversely affected by the Transactions.

(l) There is no Contract, agreement, plan or arrangement to which any member of
the Company Group is a party, including the provisions of this Agreement,
covering any Employee, which, individually or collectively, could give rise to
the payment of any amount that would not be deductible pursuant to Section 280G
or Section 404 of the Code or that would be characterized as a “parachute
payment” within the meaning of Section 280G(b)(1) of the Code. No member of the
Company Group has no obligation to gross up or otherwise reimburse or compensate
any Employee for any tax incurred by such person under Section 4999 of the Code.

(m) Schedule 2.11(m) of the Disclosure Schedule lists each “nonqualified
deferred compensation plan” (as defined in Section 409A(d)(1) of the Code)
sponsored or maintained by any member of the Company Group. Each such
nonqualified deferred compensation plan has since (i) January 1, 2005 been
maintained and operated in good faith compliance with Section 409A of the Code
and Notice 2005-1, (ii) October 3, 2004, not been “materially modified” (within
the meaning of Notice 2005-1) and (iii) January 1, 2009, been in documentary and
operational compliance with Section 409A of the Code. No compensation shall be
includable in the gross income of any Employee as the result of the operation of
Section 409A of the Code with respect to any arrangements or agreements in
effect prior to the Closing.

2.12 Corporate Documents. Except for the loan agreement and the
“Betriebführungsvertrag” by and between Company and Seller, which have been Made
Available to Purchaser, there are no agreements between the Company on the one
hand and Seller or the Founders, on the other hand. There are no resolutions
that have been passed but have not been registered, and the commercial register
excerpt dated within five Business Days of the Closing represents the current
status of the Company.

2.13 Title to Property and Assets. The Company owns its property and assets free
and clear of all Liens. With respect to the property and assets it leases, the
Company is in compliance with such leases and holds a valid and subsisting
leasehold interest in such property and assets, free and clear of any Liens.

2.14 Financial Statements.

(a) The Company has provided to Purchaser the Company’s and its Subsidiaries’
unaudited consolidated statements of operations, statements of income and
statements of cash flows for the years ended 2009, 2010, 2011 and 2012, the
unaudited management reports as of December 31, 2012 the Interim Balance Sheet
as well as the profit and loss statement as of April 30, 2013 and the Closing
Balance Sheet as of July 30, 2013 (collectively, the “Financial Statements”).
The Financial Statements (a) have been prepared in accordance with German GAAP
applied on a consistent basis throughout the periods presented,

 

-13-



--------------------------------------------------------------------------------

or, in case of Icon Industry Consulting, Inc., US GAAP applied on a consistent
basis throughout the periods presented, and (b) fairly present the consolidated
financial condition and results of operations of the Company and its
Subsidiaries as of the dates, and for the periods, indicated therein (subject,
in the case of interim period financial statements, to normally recurring
year-end audit adjustments, none of which individually or in the aggregate are
material). All reserves established by the Company Group that are set forth in
or reflected in the Interim Balance Sheet have been established in accordance
with German GAAP, or, in case of Icon Industry Consulting, Inc., US GAAP, using
the same assumptions and methods as were used to prepare the Company’s
consolidated balance sheet as of December 31, 2012. Since December 31, 2012,
there has been no change in any accounting principle, procedure or practice
followed by the Company Group or in the method of applying such principle,
procedure or practice.

(b) No member of the Company Group is a party to, or has any commitment to
become a party to, any joint venture, off-balance sheet partnership or any
similar Contract relating to any transaction or relationship between or among
any member of the Company Group, on the one hand, and any unconsolidated
affiliate, including any structured finance, special purpose or limited purpose
Person on the other hand, or any “off-balance sheet arrangement” (as defined in
Item 303(a) of Regulation S-K promulgated under the U.S. Securities Act of
1933).

(c) The Company Group has in place systems and processes (including the
maintenance of proper books and records) that are customary for a company at the
same stage of development as the Company Group designed to (1) provide
reasonable assurances regarding the reliability of the Financial Statements and
(2) in a timely manner accumulate and communicate to the Company Group’s
principal executive officer and principal financial officer the type of
information that would be required to be disclosed in the Financial Statements
(such systems and processes being herein referred to as the “Financial
Controls”). The Company Group has in place revenue recognition policies that are
all consistent with German GAAP, or, in case of Icon Industry Consulting, Inc.,
US GAAP. The members of the Company Group, their respective officers and the
Company Group’s independent auditors have not identified or been made aware of
any complaint, allegation, deficiency, assertion or claim, whether written or
oral, regarding the Financial Controls or the Financial Statements that has not
been resolved. There have been no instances of fraud by any officer or, to the
knowledge of the Company Group, any other employee of any member of the Company
Group, whether or not material, that occurred during any period covered by the
Financial Statements.

2.15 Absence of Certain Changes; Undisclosed Liabilities.

(a) Since the Interim Balance Sheet Date, (1) each member of the Company Group
has conducted its business only in the ordinary course of business, except for
the preparation, negotiation and execution of this Agreement and the
consummation of the Transactions or as listed in Schedule 2.15(a) of the
Disclosure Schedule, (2) there has not occurred any Material Adverse Effect
relating to the Company Group and (3) no member of the Company Group has
experienced any material damage, destruction, loss or interruption in the use of
any of the Properties and Assets of any member of the Company Group (whether or
not covered by insurance).

(b) No member of the Company Group has any Liabilities that are required to be
reflected in the Financial Statements in accordance with German GAAP, or, in
case of Icon Industry Consulting, Inc., US GAAP, except for Liabilities that
(1) are reflected in, reserved against or shown on the balance sheet included in
the Financial Statements as of the Interim Balance Sheet Date or (2) have arisen
or were incurred after the Interim Balance Sheet Date in the ordinary course of
business, except to the extent directly related to the preparation, negotiation
and execution of this Agreement and the consummation of the Transactions or as
listed in Schedule 2.15(b) of the Disclosure Schedule (none of which Liabilities
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of Contract, breach of warranty, tort, infringement, or violation of
Law).

 

-14-



--------------------------------------------------------------------------------

2.16 Employee Benefit Plans.

(a) Schedule 2.16(a) of the Disclosure Schedule sets forth an accurate and
complete list of (1) all “employee benefit plans,” as defined in Section 3(3) of
ERISA, (2) all other severance pay, salary continuation, bonus, incentive,
phantom stock plan, stock option, retirement, pension, profit sharing or
deferred compensation plans, contracts, programs, funds, policies, practices or
arrangements of any kind, and (3) all Employee Agreements, and (4) all other
employee benefit plans, contracts, programs, funds, policies, practices or
arrangements (whether written or oral, qualified or nonqualified, funded or
unfunded, foreign or domestic, currently effective or terminated) and any trust,
escrow or similar agreement related thereto, whether or not funded, that are
sponsored, maintained or contributed to by any member of the Company Group or
any ERISA Affiliate for the benefit of any Employees or with respect to which
any member of the Company Group or any ERISA Affiliate has or could reasonably
be expected to incur any Liability in excess of USD50,000 (all of the items
referenced in the foregoing clauses (1)—(4) being hereinafter individually or
collectively referred to as an “Employee Benefit Plan” or “Employee Benefit
Plans”).

(b) The Company Group has Made Available to Purchaser correct and complete
copies of: (1) all documents embodying each Employee Benefit Plan including
(without limitation) all amendments thereto and all related trust documents,
administrative service agreements, group annuity contracts, group insurance
contracts, and policies pertaining to fiduciary liability insurance covering the
fiduciaries for each Employee Benefit Plan; (2) the most recent annual actuarial
valuations, if any, prepared for each Employee Benefit Plan; (3) the three most
recent annual reports (Form Series 5500 and all schedules and financial
statements attached thereto), if any, required under ERISA or the Code in
connection with each Employee Benefit Plan; (4) if the Employee Benefit Plan is
funded, the most recent annual and periodic accounting of Employee Benefit Plan
assets; (5) the most recent summary plan description together with the
summary(ies) of material modifications thereto, if any, required under ERISA
with respect to each Employee Benefit Plan; (6) all IRS determination, opinion,
notification and advisory letters, and all applications and correspondence to or
from the IRS or the Department of Labor with respect to any such application or
letter; (7) all communications material to any Employee or Employees relating to
any Employee Benefit Plan and any proposed Employee Benefit Plan, in each case,
relating to any amendments, terminations, establishments, increases or decreases
in benefits, acceleration of payments or vesting schedules or other events which
would result in any material liability to the Company; (8) all correspondence to
or from any governmental agency relating to any Employee Benefit Plan; and
(9) the three most recent plan years discrimination tests for each Employee
Benefit Plan.

(c) No Key Employee and, as of the Agreement Date, has given written notice to
the Company Group of such employee’s termination of employment with the Company
Group. To the knowledge of the Company Group, no such Key Employee intends to
terminate his or her employment with the Company Group.

(d) Each Employee Benefit Plan has been maintained, operated and administered in
compliance with its terms and any related documents or agreements and in
compliance with all Laws. There have been no prohibited transactions or breaches
of any of the duties imposed by ERISA on “fiduciaries” (within the meaning of
Section 3(21) of ERISA) with respect to the Employee Benefit Plans that has
resulted or would reasonably be expected to result in any Liability or excise
tax under ERISA or the Code being imposed on any member of the Company Group.

 

-15-



--------------------------------------------------------------------------------

(e) Each Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code is so qualified and has heretofore been determined by the IRS to be so
qualified, and each trust created thereunder (1) has either applied for, prior
to the expiration of the requisite period under applicable Treasury Regulations
or IRS pronouncements, or obtained a favorable determination, notification,
advisory, and/or opinion letter, as applicable, as to its qualified status from
the IRS or still has a remaining period of time under applicable Treasury
Regulations or IRS pronouncements in which to apply for such letter and to make
any amendments necessary to obtain a favorable determination, and (2) to the
knowledge of the Company Group nothing has occurred since the date of any such
determination, notification, advisor and/or opinion letter that could reasonably
be expected to adversely affect such qualified status.

(f) No member of the Company Group or any ERISA Affiliate has or has had an
obligation to contribute to a “defined benefit plan” as defined in
Section 3(35) of ERISA, a pension plan subject to Title IV of ERISA or to the
funding standards of Section 302 of ERISA or Section 412 of the Code, a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code.

(g) No Employee Benefit Plan is or at any time was funded through a “welfare
benefit fund” as defined in Section 419(e) of the Code, and no benefits under
any Employee Benefit Plan or at any time have been provided through a voluntary
employees’ beneficiary association (within the meaning of subsection
501(c)(9) of the Code) or a supplemental unemployment benefit plan (within the
meaning of Section 501(c)(17) of the Code).

(h) There is no pending or threatened Action in or by any court or Governmental
Authority with respect to any Employee Benefit Plan or, to the knowledge of the
Company Group, nor is there any basis for one to the knowledge of the Company
Group.

(i) Each member of the Company Group and each ERISA Affiliate has timely made
all contributions and other payments required by and due under the terms of each
Employee Benefit Plan. All (1) benefits, expenses, and other amounts due and
payable under an Employee Benefit Plan, (2) contributions, transfers, or
payments required to be made to, any Employee Benefit Plan (including any trust
or fund under an Employee Benefit Plan) and (3) amounts required to have been
paid to any Governmental Authority in respect of Employees, in each case, before
the Closing Date will have been paid, made or timely accrued as a liability in
the Financial Statements on or before the Closing Date and to the extent accrued
as a liability in the Financial Statements and unpaid as of the Closing Date,
will be included in the Company Group’s good faith estimate of the Closing
Balance Sheet. Schedule 2.16(i) of the Disclosure Schedule sets forth a complete
and accurate list of all pension Liabilities or obligations (in any country or
jurisdiction) of each of the members of the Company Group as of December 31,
2012 arising from or in connection with pension promises of the respective
member of the Company Group.

(j) No Employee Benefit Plan provides benefits, including retiree, death or
medical benefits, beyond termination of service or retirement other than
(1) coverage mandated by Law or (2) death or retirement benefits under any
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code and no member of the Company Group or any ERISA Affiliate has ever
represented, promised or contracted (whether in oral or written form) to any
Employee (either individually or to Employees as a group) or any other Person
that such Employee(s) or other Person would be provided with post-termination or
retiree welfare benefits, except to the extent required by Law.

(k) With respect to any insurance policy providing funding for benefits under
any Employee Benefit Plan, no insurance company issuing any such policy is in
receivership, conservatorship, liquidation or similar proceedings and, to the
knowledge of the Company Group, no such proceedings with respect to any such
insurance company are imminent. No Employee Benefit Plan provides health
benefits that are not fully insured through an insurance contract.

 

-16-



--------------------------------------------------------------------------------

(l) The Company Group has reserved all rights necessary to amend or terminate
each of the Employee Benefit Plans without the consent of any other Person and
without incurring any Liability (other than ordinary administration expenses or
routine claims for benefits).

(m) No member of the Company Group has planned, agreed or committed to institute
any plan, program, arrangement or agreement for the benefit of Employees, other
than the Employee Benefit Plans, or to make any amendments to any of the
Employee Benefit Plans.

(n) Neither the execution and delivery of this Agreement nor the consummation of
the Transactions will, alone or in connection with any other event (including
the termination of employment or service with Purchaser or any member of the
Company Group following the consummation of the Transactions), (1) result in any
payment (including severance, unemployment compensation or golden
parachute) becoming due under any Employee Benefit Plan, (2) increase any
benefits (including severance, deferred compensation and equity
benefits) otherwise payable under any Employee Benefit Plan, (3) result in the
acceleration of the time of payment or vesting of any such benefits to any
extent, or (4) result in the forgiveness in whole or in part of any outstanding
loans made by any member of the Company Group to any Person. No member of the
Company Group will make or is obligated to make any Change of Control Payments.

(o) To the extent applicable, each International Employee Plan has been approved
by the relevant taxation and other Governmental Authorities so as to enable:
(i) any member of the Company Group and the participants and beneficiaries under
the relevant International Employee Plan and (ii) in the case of any
International Employee Plan under which resources are set aside in advance of
the benefits being paid (a “Funded International Employee Plan”), the assets
held for the purposes of the Funded International Employee Plans, to enjoy the
most favorable taxation status possible and no member of the Company Group is
aware of any ground on which such approval may cease to apply.

(p) Non-U.S. Employees.

a) All Contracts of employment or for services with any employee of the Company
Group who provide services outside the United States (“Non-U.S. Employees”) are
subject to Employment Agreements and are also subject to, and have in all cases,
complied with, applicable local law).

b) no promise has been made to any Non-U.S. Employee that his defined
contribution benefits under any Funded International Employee Plan will at any
point in the future equate to or not be less than any particular amount.
Furthermore, no International Employee Plan has liabilities, that as of the
Closing Date, will not be offset in full by insurance or otherwise be fully
accounted for on a basis which complies with International Accounting Standard
19 (IAS 19) (whether or not IAS 19 applies to the Company or, if relevant, any
other member of the Company Group).

c) No International Employee Plan has unfunded liabilities, that as of the
Effective Time, will not be offset by insurance or fully accrued in accordance
with US GAAP and, as of the Effective Time, the assets of each International
Employee Plan and the Company’s pension plan are in excess of the liabilities of
such plan, as determined in accordance with US GAAP.

 

-17-



--------------------------------------------------------------------------------

2.17 Employee Matters.

(a) Schedule 2.17(a) of the Disclosure Schedule sets forth a correct and
complete list of all form offer letters, Employee Agreements and stand-alone
non-competition Contracts (i.e., those not included in the employment contract)
used in each jurisdiction in which Employees are based or located, as well as a
list of any such agreements, signed by Employees, which deviate from the forms.

(b) The Company Group is not a party to or bound by any collective bargaining
agreement, shop agreement, company practice, collective promise or any other
labor-related agreement with any labor union, labor organization, works council
or other body of employee representation, as each relates to the Employees. No
such agreement is being negotiated by any member of the Company Group. The
Company Group has no duty to bargain with any labor union, labor organization or
works council, as each relates to the Employees. No member of the Company Group
has any works council or similar employee representation body, or is or was a
member in any employers’ associations, and no labor union, labor organization or
works council has made a pending demand for recognition or certification. There
have not been any and are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or, to the
knowledge of the Company Group, threatened in writing to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority. There is no labor dispute, strike, slowdown, lockout, or work
stoppage against any member of the Company Group pending now, that has occurred
in the past, or, to the knowledge of the Company Group, threatened that would
reasonably be expected to interfere with the business activities of any member
of the Company Group. To the knowledge of the Company Group, neither any member
of the Company Group has engaged in any unfair labor practice that relates to
the Employees.

(c) Schedule 2.17(c) of the Disclosure Schedule contains a correct and complete
list as of the Agreement Date of the employee identification number, positions,
date of commencement of employment, years of service credit recognized by the
Company Group and rates of compensation of all current employees (including
commissions), classifications as exempt or non-exempt under applicable laws, if
required, accrued paid time off or vacation balances, location and severance or
termination payment obligations payable in excess of mandatory Law.

(d) Current and complete copies of the written personnel manuals, handbooks,
policies, rules or procedures currently in effect and applicable to any Employee
of any member of the Company Group have been Made Available to Purchaser.

(e) None of the members of the Company Group have received or expects to receive
any claim by any Employee for any compensation due to inventors under all
applicable Laws, including the Law on Inventions of Employees
(Arbeitnehmererfindungsgesetz).

(f) There are no claims, disputes, grievances, Actions, or controversies pending
or, to the knowledge of the Company Group, threatened or reasonably anticipated
involving any Employee, group of Employees, or individual, including claims
arising from wage and hour violations, misclassification of Employees or hours
worked. There are no charges, investigations, administrative proceedings or
formal complaints of discrimination (including discrimination based upon sex,
age, marital status, race, national origin, sexual orientation, disability or
veteran status or any other category protected by federal, state, or local law),
retaliation, or violation of any Law pending or, to the knowledge of the Company
Group, threatened before the U.S. Equal Employment Opportunity Commission, the
National Labor Relations Board, the U.S. Department of Labor, the U.S.
Occupational Health and Safety Administration, the Workers Compensation Appeals
Board, or any other Governmental Authority against any member of the Company
Group pertaining to any Employee. The Company Group is not a party to a
conciliation agreement, consent decree or other agreement or order with any
Governmental Authority with respect to employment practices relating to the
Employees.

 

-18-



--------------------------------------------------------------------------------

(g) The Company Group is and has been at all times in compliance with all
applicable Laws, rules and regulations respecting employment, employment
practices, harassment, discrimination, retaliation, terms and conditions of
employment, worker classification, Tax withholding, prohibited discrimination,
equal employment, fair employment practices, meal and rest periods, immigration
status, employee safety and health, wages (including overtime wages),
compensation, and hours of work, as each relates to Employees, and in each case,
with respect to Employees: (1) has withheld and reported all amounts required by
Law or by agreement to be withheld and reported with respect to wages, salaries,
and other payments to Employees and (2) is not Liable for any arrears of wages,
severance pay or any Taxes or any penalty or failure to comply with any of the
foregoing. The Company Group has no Liability with respect to the
misclassification of: (A) any person as an independent contractor rather than as
an employee, (B) any Employee leased from another employer, or (C) any Employee
currently or formerly classified as exempt from overtime wages.

(h) Each member of the Company Group is in compliance with all applicable visa
and work permit requirements. No visa or work permit held by an Employee will
expire prior to December 31, 2013. Each member of the Company Group has
completed and retained the necessary employment verification paperwork under the
Immigration Reform and Control Act of 1986 (the “IRCA”) for the Employees hired
prior to the Closing Date to the extent required by Law. Each member of the
Company Group is and has been in compliance with both the employment
verification provisions (including the paperwork and documentation requirements)
and the anti-discrimination provisions of the IRCA.

(i) The Company Group is in compliance with its obligations pursuant to the
Worker Readjustment and Notification Act (the “WARN Act”) (29 U.S.C. § 2101) and
any applicable other Laws. The Company Group has no Liability with respect to
any action that would constitute a “mass layoff” or “plant closing” within the
meaning of the WARN Act or would otherwise trigger notice requirements or
Liability under any other state or local Law in the United States or Law of any
other jurisdiction that is comparable to the WARN Act, as each relates to the
Employees. The Company Group has not taken any action in the last 90 days that
will result in the termination of employment of 50 or more Employees or more
than 10 percent of the Employees in the United States of America or any country
outside of the United States of America during any 90-day period.

(j) To the knowledge of the Company Group, no Employee is in violation of any
term of any employment contract, non-disclosure, confidentiality agreement, or
consulting agreement with any member of the Company Group or non-competition
agreement, non-solicitation agreement or any restrictive covenant with a former
employer relating to the right of any such employee to be employed by or provide
service to any member of the Company Group because of the nature of the business
conducted or presently proposed to be conducted by it or to the use of trade
secrets or proprietary information of others.

2.18 Insurance. Correct and complete copies of all insurance policies of fire,
liability, product liability, workers’ compensation, health and other forms of
insurance and indemnity bonds issued at the request or for the benefit of any
member of the Company Group as of the Agreement Date have been Made Available to
Purchaser. Each member of the Company Group benefiting therefrom is in material
compliance with the terms of such policies and bonds, including timely payment
of all premiums payable, and no notice of cancellation or termination has been
received by any member of the Company Group with respect to any such policy. To
the knowledge of the Company Group, there is no threatened termination of, or
material premium increase with respect to, any of such policies or bonds, nor is
there any basis for any termination or material premium increase. All insurance
policies are valid, outstanding and enforceable policies and provide

 

-19-



--------------------------------------------------------------------------------

insurance coverage in the amounts and against the risks required to comply with
applicable Law or any contractual or other obligation. To the knowledge of the
Company Group, no member of the Company Group has been refused any insurance for
its business. Schedule 2.18 of the Disclosure Schedule sets forth, as of the
Agreement Date, an accurate and complete list of all claims filed by any member
of the Company Group since January 1, 2012 under any such policies or bonds.

2.19 Compliance with Laws; Certain Business Practices.

(a) Each member of the Company Group is, and since January 1, 2009 has been, in
compliance with all applicable Laws and Permits with respect to the conduct of
its business, or the ownership by the Company Group of its Assets and
Properties, except for such non-compliance that has resulted or as would
reasonably be expected to result in aggregate Liability to the Company Group in
an amount less than €50,000. Each Permit that is required for the operation of
the Company Group’s business as presently conducted or the holding of any such
interest has been issued or granted to any member of the Company Group, except
for Permits whose failure to be issued or granted has resulted or would
reasonably be expected to result in aggregate Liability to the Company Group in
an amount less than €50,000. Each of such Permits is in full force and effect.
There is no Order binding upon any member of the Company Group or its Assets and
Properties that has or would reasonably be expected to have, whether before or
after consummation of the Transactions, the effect of prohibiting or impairing
any current or future business practice of any member of the Company Group, any
acquisition of property (tangible or intangible) by any member of the Company
Group or the conduct of business by any member of the Company Group as currently
conducted by any member of the Company Group. To the knowledge of the Company
Group, no officer or other employee of the Company Group is subject to any
Action or Order that prohibits such officer or other employee from engaging in
or continuing any conduct, activity or practice relating to the business of the
Company Group.

(b) No member of the Company Group or any of their respective directors,
officers, employees, distributors or agents while retained by a member of the
Company Group or any other Person acting on behalf of any such Person have, with
respect to the business of any member of the Company Group, (1) used any funds
for unlawful contributions, gifts, entertainment or other unlawful payments
relating to any political activity, (2) made any unlawful payment to any
government official or employee or any political party or campaign or violated
any provision of the U.S. Foreign Corrupt Practices Act of 1977, the German
Criminal Act or any other Law applicable to the conduct of business with
Governmental Authorities (collectively, “Anti-bribery Laws”), (3) in conjunction
with the development or anticipated exploitation of the Company Products and
operation of any member of the Company Group’s business, violated or failed to
comply with any applicable Law related to the sale, marketing, promotion or
export of goods or (4) or made any bribe, rebate, payoff, kickback or other
unlawful payment of any nature using corporate funds or on behalf of any member
of the Company Group. The Company has Made Available to Purchaser correct and
complete copies of each arrangement in effect, if any, as of the Agreement Date
between any member of the Company Group, on the one hand, and any foreign sales
agent or foreign sales representative thereof, on the other hand.

(c) No member of the Company Group has applied for or received, is or will be
entitled to or is or will be the beneficiary of any grant, subsidy or financial
assistance from any Governmental Authority, except for the grants listed on
Schedule 2.11(m) of the Disclosure Schedule.

(d) Each member of the Company Group has at all times conducted its export
transactions in compliance with (1) all applicable U.S. export and re-export
controls, including the United States Export Administration Act of 2001, as
amended, and Regulations and Foreign Assets Control Regulations and (2) all
other applicable import/export controls in other countries in which the Company
Group conducts business, including the European Union, except to the extent any
such non-compliance would

 

-20-



--------------------------------------------------------------------------------

be reasonably likely to result in Liability to the Company Group in an amount,
individually or in the aggregate, that is less than €50,000. Without limiting
the foregoing, except to the extent any such non-compliance would be reasonably
likely to result in Liability to the Company Group in an amount, individually or
in the aggregate, that is less than €50,000:

(1) Each member of the Company Group has obtained all export licenses, license
exceptions and other consents, notices, waivers, approvals, orders,
authorizations, registrations, declarations, classifications and filings with
any Governmental Authority required for (1) the export, import and re-export of
Company Products, services, software and technologies and (2) releases of
technologies and software to foreign nationals located in the United States and
abroad (“Export Approvals”);

(2) Each member of the Company Group is in compliance with the terms of all
applicable Export Approvals;

(3) There are no pending or, to the knowledge of the Company Group, threatened
claims against any member of the Company Group with respect to such Export
Approvals;

(4) To the knowledge of the Company Group, there are no actions, conditions or
circumstances pertaining to any member of the Company Group’s export
transactions that may give rise to any future claims; and

(5) No Export Approvals for the transfer of export licenses to Purchaser or any
member of the Company Group are required, or such Export Approvals can be
obtained expeditiously without material cost.

(e) If any takeover statute is or becomes applicable to this Agreement or the
Transactions, Seller shall and shall cause each member of the Company Group to
(1) take all necessary action to ensure that the Transactions may be consummated
as promptly as practicable upon the terms and subject to the conditions set
forth in this Agreement and (2) otherwise act to eliminate or minimize the
effects of such takeover statute.

2.20 Minute Books. The minute book of of ICON Industry Consulting, Inc. contains
a complete and accurate summary of all meetings of directors and stockholders or
actions by written consent of each member of the Company Group’s directors or
stockholders and the share registers and share ledgers of each member of the
Company Group since their time of formation and reflect all transactions
referred to in such minutes, registers and ledgers accurately in all material
respects.

2.21 Customers. Schedule 2.21 of the Disclosure Schedule accurately identifies
the Company’s top 10 customers calculated by revenue for the fiscal year ended
December 31, 2012 and the two quarters ended March 31, 2013 (each, a “Key
Customer” together the “Key Customers”). As of the Agreement Date, there are no
outstanding material disputes concerning Company Products with any Customers. As
of Agreement Date, the Company has not received any written notice or other
formal written communication from any Customer that such Customer will not
continue as a Customer of the Company Group after Closing or that any such
Customer intends to terminate or materially modify existing Contracts or
arrangements with the Company Group.

 

-21-



--------------------------------------------------------------------------------

2.22 Material Contracts. Schedule 2.22 of the Disclosure Schedule sets forth, as
of the Agreement Date, a complete and accurate list of each Contract of any
member of the Company Group under which any member of the Company Group has
ongoing executory obligations or the ability to enforce rights thereunder and
that is included within any of the following categories:

(a) any Contract that materially limits, curtails or restricts the right of any
member of the Company Group or any of the Company’s current or future Affiliates
in any material respect to (1) engage or compete in any line of business or
sell, supply, license or distribute any product or service, in each case, in any
geographic area, with any Person or during any period of time (or pursuant to
which a benefit or right is required to be given or would be lost as a result of
so competing, engaging, selling, supplying or distributing), (2) solicit or hire
any Person or group of Persons or (3) acquire the securities of any other
Person;

(b) any material Contract or any Contract with a Customer that grants any Person
other than a member of the Company Group any (1) “most favored nation” or
similar preferred pricing rights, (2) rights of first refusal, rights of first
negotiation or similar rights or that materially limits the ability of any
member of the Company Group to own, operate, sell, transfer, pledge or otherwise
dispose of any assets or business, or (3) right to require any member of the
Company Group to purchase all or any portion of a member of the Company Group’s
requirements from any third party, or similar provision;

(c) any Contract that obligates a member of the Company Group to provide
maintenance and/or support with respect to any discontinued Company Products or
any prior version of any Company Product for more than three years following the
Agreement Date (including within such term of the Contract any renewals that are
at the sole election of the counterparty thereto);

(d) any Contract that by its terms limits the ability of any member of the
Company Group to declare or pay any dividend or distribution in respect of its
Equity Participations;

(e) any Contract pursuant to which the Company Group has provided, agreed to
provide, or is required to provide any third party with rights in or access to
Company Source Code (including on a contingent basis), or to provide for Company
Source Code to be put in escrow (a “Software Escrow Agreement”) as listed in
Disclosure Schedule 2.22(e);

(f) any material Contract with any original equipment manufacturer, co-location
service provider, data center service vendor, joint-marketing partner, joint
development partner or joint venturer;

(g) any Contract with a distributor or reseller pursuant to which the Company
received more than €50,000 in the fiscal year ending December 31, 2012;

(h) (1) any Contract with a sales representative (other than Employees) where
the Company or any of its Subsidiaries under the Contract (together with any
series of related Contracts) has made or was obligated to make payments that
(A) exceed €50,000 in the fiscal year ending December 31, 2012, or (B) is
reasonably expected to exceed €50,000 in the fiscal year ending December 31,
2013, or (2) any material Contract with a web hosting service provider;

(i) any Contract pursuant to which any member of the Company Group is obligated
to provide services at a price fixed regardless of the scope of the Company
Group’s obligations before performance of such services, and for which the fully
burdened cost of complete performance by such member of the Company Group
currently exceeds or is reasonably expected by the member of the Company Group
to exceed such price (excluding Contracts pursuant to which the primary services
provided by the Company Group are customer training and education in each case
involving less than €50,000);

(j) any Contract evidencing outstanding Company Indebtedness;

 

-22-



--------------------------------------------------------------------------------

(k) any Contract that is a collective bargaining agreement or other agreements
or arrangements with any labor union, trade union or works council;

(l) any material hedging, futures, options or other derivative Contract;

(m) any material agreement of guarantee, support, assumption or endorsement of,
or any similar commitment with respect to, the Liabilities of any other Person
other than Customer License Agreements;

(n) any Contract for any capital expenditure in excess of €50,000;

(o) any Contract under which any member of the Company Group is a lessee of any
machinery, equipment, motor vehicles, office furniture, fixtures or other
personal property and involving in the case of any such Contract more than
€50,000 remaining over the life of the Contract at the Interim Balance Sheet
Date;

(p) any Contract providing for indemnification of any Person with respect to
Liabilities relating to any current or former business of the Company Group or
any predecessor of a member of the Company Group, other than indemnification
obligations of the Company Group pursuant to the provisions of a Contract
entered into in the ordinary course of business that would not reasonably be
expected to be material to the Company Group, taken as a whole;

(q) other than Employee Benefit Plans, any Contract with any Related Party or
any Person with whom any member of the Company Group does not deal at arms’
length;

(r) any Contract relating to the disposition or acquisition of any business,
division, product line, group of operating assets, entity or enterprise, except
for the sale or non-exclusive license of Company Products or services in the
ordinary course of business;

(s) any Contract relating to the settlement of any material Action other than
(1) a Contract that solely involves the payment by the Company Group of cash
amounts prior to the Closing or (2) ongoing non-material obligations of the
Company incurred in connection with the settlement of Actions arising out of the
termination of Employees in Europe in the ordinary course of business;

(t) any Contract that results in any Person holding a power of attorney from any
member of the Company Group; or

(u) any Contract with any investment banker, broker, advisor or similar Person,
or any accountant, legal counsel or other person retained by any member of the
Company Group, in connection with this Agreement and the Transactions.

Each Contract disclosed in Schedules 2.8 or 2.22 of the Disclosure Schedule, or
required to be disclosed pursuant to Sections 2.8 or 2.22 is referred to herein
as a “Company Material Contract.” As of the Agreement Date, a correct and
complete copy of each Company Material Contract has been Made Available to
Purchaser. All Company Material Contracts are in executed written form. No
member of the Company Group is in default of any material provision in respect
of, any Company Material Contract. Each of the Company Material Contracts is a
valid and binding agreement of a member of the Company Group and, to the
knowledge of the Company Group, against the other parties thereto except to the
extent the enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium and other Laws affecting creditors rights generally and
by equitable principles (regardless of whether enforcement is sought in equity
or in Law).

 

-23-



--------------------------------------------------------------------------------

There exists no, nor has there been within the last 12 months any, default, or
event of default or event, occurrence, condition or act, which would conflict
with, result in or constitute a material violation of or material default under
(with or without notice or lapse of time, or both) or give rise to a right of
termination (other than upon the expiration of its term as provided therein),
cancellation, renegotiation, modification or acceleration of any obligation or
loss or modification of any benefit under, any Company Material Contract. No
member of the Company Group has received any written notice or, to the knowledge
of the Company Group, other communication from any Person regarding (x) any
actual or alleged default under or failure to comply with any term or
requirement of any Company Material Contract (other than Customer License
Agreements); or (y) any actual or proposed revocation, withdrawal, suspension,
cancellation, termination or amendment to any Company Material Contract (other
than Customer License Agreements).

2.23 Property.

(a) No member of the Company Group owns or has ever owned any real property.

(b) Each member of the Company Group has good and marketable title to, or, in
the case of leased or licensed Assets and Properties, marketable leasehold or
license interests in, all of its tangible Assets and Properties, used or held
for use in its business, free and clear of any Encumbrances, and such properties
and assets have been maintained in accordance with the ordinary course of
business save for normal wear and tear, except (1) as reflected in the Interim
Balance Sheet, (2) liens for Taxes not yet delinquent or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves according to German GAAP, or, in case of Icon Industry Consulting,
Inc., US GAAP are included in the Interim Balance Sheet, (3) such imperfections
of title and Encumbrances that do not detract materially from the value or
interfere materially with the present use of the property subject thereto or
affected thereby (collectively, “Permitted Encumbrances”). Schedule 2.23(b) of
the Disclosure Schedule lists, and the Company has Made Available to Purchaser a
correct and complete copy of, each real property lease to which any member of
the Company Group is a party.

(c) The tangible Assets and Properties owned, leased or licensed by any member
of the Company Group are in good condition and repair in all material respects
(subject to normal wear and tear).

(d) All interests held by any member of the Company Group as lessee or licensee
of real property are free and clear of all Encumbrances, except as set forth in
the applicable lease or license to the Company Group and for Permitted
Encumbrances. Each member of the Company Group has enjoyed uninterrupted and
undisputed possession of the real properties that have been taken on lease or
license by them, and there are no material disputes with respect to any such
lease or license.

(e) All payments required to be made by any member of the Company Group pursuant
to the real property that is taken by them on lease or license have been duly
paid and no member of the Company Group is in material default in performing any
of their other obligations under any Contract with respect to such real
property.

(f) No member of the Company Group has sub-leased or sub-licensed, or otherwise
granted to any Person, the right to use or occupy any real property.

(g) No member of the Company Group has any outstanding options or rights of
first refusal to purchase any leased real property or any portion thereof or
interest therein.

 

-24-



--------------------------------------------------------------------------------

2.24 Brokers’ Fees; Transaction Expenses. No member of the Company Group has any
Liability to pay any fees or commissions to any broker, finder, securities
intermediary or agent with respect to the Transactions based upon arrangements
made by or on behalf of any member of the Company Group. Neither Purchaser nor
any member of the Company Group (after the Closing Date) will incur, directly or
indirectly, any such Liability based on arrangements made by or on behalf of the
Company in connection with the transactions contemplated by this Agreement or
otherwise.

2.25 Investor Representations.

(a) This Agreement is made with Seller, who is a Non-U.S. person, in reliance
upon Seller’s representations, warranties and covenants made in this Section.

(b) Seller has been advised and acknowledges that:

(1) the Shares have not been, and when issued, will not be registered under the
Act, the securities laws of any state of the United States or the securities
laws of any other country;

(2) in issuing and selling the Shares to Seller pursuant hereto, the Company is
relying upon the “safe harbor” provided by Regulation S under the Act;

(3) it is a condition to the availability of the Regulation S “safe harbor” that
the Shares not be offered or sold in the United States or to a U.S. person until
the expiration of a six-month “distribution compliance period” following the
Closing Date; and

(4) notwithstanding the foregoing, prior to the expiration of the six-month
“distribution compliance period,” after the Closing (the “Restricted Period”),
the Shares may be offered and sold by the holder thereof only if such offer and
sale is made in compliance with the terms of this Agreement and either: (A) if
the offer or sale is within the United States or to or for the account of a U.S.
person (as such terms are defined in Regulation S), the securities are offered
and sold pursuant to an effective registration statement or pursuant to Rule 144
under the Act or pursuant to an exemption from the registration requirements of
the Act; or (B) the offer and sale is outside the United States and to other
than a U.S. person.

(c) As used herein, the term “United States” means the United States of America,
its territories and possessions, any State of the United States, and the
District of Columbia, and the term “U.S. person” (as defined in Regulation S)
means:

(1) a natural person resident in the United States;

(2) any partnership or corporation organized or incorporated under the laws of
the United States;

(3) any estate of which any executor or administrator is a U.S. person;

(4) any trust of which any trustee is a U.S. person;

(5) any agency or branch of a foreign entity located in the United States;

(6) any nondiscretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

-25-



--------------------------------------------------------------------------------

(7) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and

(8) a corporation or partnership organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Act) who are not natural persons, estates or trusts.

As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the Act.

(d) Seller agrees that with respect to the Shares, until the expiration of the
Restricted Period:

(1) Seller, its agents or its representatives have not and will not solicit
offers to buy, offer for sale or sell any of the Shares, or any beneficial
interest therein in the United States or to or for the account of a U.S. person;
and

(2) notwithstanding the foregoing, the Shares may be offered and sold by the
holder thereof only if such offer and sale is made in compliance with the terms
of this Agreement and either: (A) if the offer or sale is within the United
States or to or for the account of a U.S. person (as such terms are defined in
Regulation S), the securities are offered and sold pursuant to an effective
registration statement or pursuant to Rule 144 under the Act or pursuant to an
exemption from the registration requirements of the Act; or (B) the offer and
sale is outside the United States and to other than a U.S. person; and

(3) Seller shall not engage in hedging transactions with regard to the Shares
unless in compliance with the Act.

The foregoing restrictions are binding upon subsequent transferees of the
Shares, except for transferees pursuant to an effective registration statement.
Seller agrees that after the Restricted Period, the Shares may be offered or
sold within the United States or to or for the account of a U.S. person only
pursuant to applicable securities laws.

(e) Seller has not engaged, nor is it aware that any party has engaged, and
Seller not engage or cause any third party to engage, in any directed selling
efforts (as such term is defined in Regulation S) in the United States with
respect to the Shares.

(f) Seller: (i) is domiciled and has its principal place of business outside the
United States; (ii) certifies it is not a U.S. person and is not acquiring the
Shares for the account or benefit of any U.S. person; and (iii) at the time of
the Closing Date, the Non-U.S. person or persons acting on Non-U.S. person’s
behalf in connection therewith will be located outside the United States.

(g) At the time of offering to Seller and communication of Seller’s order to
purchase the Shares and at the time of Seller’s execution of this Agreement, the
Non-U.S. person or persons acting on Seller’s behalf in connection therewith
were located outside the United States.

(h) Seller is not a “distributor” (as defined in Regulation S) or a “dealer” (as
defined in the Act).

 

-26-



--------------------------------------------------------------------------------

(i) Seller acknowledges that the Company shall make a notation in its stock
books regarding the restrictions on transfer set forth in this Section and shall
transfer such shares on the books of the Company only to the extent consistent
therewith.

In particular, Seller acknowledges that the Company shall refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, pursuant to registration under the Act or pursuant to an available exemption
from registration.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Company, Seller the Founders as
follows:

3.1 Organization and Power. Purchaser (a) is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted and
(c) is qualified to do business and is in good standing in every jurisdiction
where such qualification is required, except where the failure so to qualify
would not have a material adverse effect on the ability of Purchaser to
consummate the Transactions.

3.2 Authorization; Enforceability. Purchaser has the power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the Transactions. The execution, delivery and performance of this
Agreement and the consummation of the Transactions by Purchaser have been duly
authorized by all requisite corporate action on the part of Purchaser and its
stockholders. This Agreement has been duly executed and delivered by Purchaser
and, assuming due authorization, execution and delivery by the other parties,
represents the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to the effect of
(a) applicable bankruptcy, insolvency, reorganization, moratorium and other
similar Laws now and hereunder in effect relating to the rights of creditors
generally and (b) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies.

3.3 Noncontravention.

(a) The execution, delivery and performance of this Agreement and the Other
Transaction Documents by Purchaser and the consummation of the Transactions do
not and will not (1) conflict with, result in or constitute a violation of or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation, renegotiation, modification or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person in each case in accordance with, any
provision of the organizational documents of Purchaser, (2) result in the
creation of an Encumbrance on any Properties or Assets of Purchaser, (3) subject
to the making of filings and registrations and the receipt of consents and
approvals provided for in Section 3.3(b), conflict with, result in or constitute
a material violation of or material default under (with or without notice or
lapse of time, or both) or give rise to a right of termination, cancellation,
renegotiation, modification or acceleration of any obligation or loss or
modification of any benefit under, or require consent, approval or waiver from
any Person in accordance with any Law or Permit applicable to Purchaser, or
(4) conflict with, result in or constitute a material violation of or material
default under (with or without notice or lapse of time, or both) or give rise to
a right of termination, cancellation, renegotiation, modification or
acceleration of any obligation or loss or modification of any benefit under, or
require consent, approval or waiver from any Person in accordance with any
Contract applicable to Purchaser or any of its Assets or Properties, except in
the case of the foregoing clauses (2), (3) and (4) as would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Purchaser to consummate the Transactions.

 

-27-



--------------------------------------------------------------------------------

(b) No Permit or Order of, or registration or filing with or declaration or
notification to any Governmental Authority is required by or with respect to
Purchaser in connection with the execution, delivery and performance of the
Transaction Documents or the consummation of the Transactions.

3.4 Sufficient Funds. Purchaser will have all of the funds available as and when
needed that are necessary to consummate the Transactions and to perform its
obligations under this Agreement. Purchaser’s obligations under this Agreement
are not subject to a condition regarding Purchaser’s obtaining of funds to
consummate the Transactions.

3.5 Absence of Litigation. Purchaser is not subject to any pending or, to the
knowledge of Purchaser, threatened Action that would prevent or delay Purchaser
from (a) executing and delivering this Agreement or the Related Agreements to
which Purchaser is a party, or (b) performing Purchaser’s obligations pursuant
to, or observing any of the terms and provisions of, this Agreement or the
Related Agreements to which Purchaser is a party.

3.6 Access to Information. The Purchaser acknowledges that it and its authorized
employees, agents, accountants, legal counsel and other representatives has had
access to and has reviewed all documents and records relating to the
Transactions that Purchaser has deemed necessary for it to make an informed
investment decision with respect to the Company Capital Stock. Such documents
and records include any and all documents listed on the Index List which is made
part of this Agreement by reference as Appendix A as well as any and all
documents and records included in Disclosure Schedules referenced in this
Agreement. The Purchaser acknowledges that it has had the opportunity to ask the
Seller, its attorneys, accountants, employees and advisors, and has requested
and reviewed information regarding the Company Capital Stock, the Company and
the Transactions, that it has had any and all such questions and requests
answered to Purchaser’s satisfaction, and that Purchaser understands the risks
and other considerations relating to its purchase of the Company Capital Stock.

3.7 No Government Review. Purchaser understands that no securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the Company Capital Stock or the Transactions or passed upon or
endorsed the merits of the Company Capital Stock or the Transaction, or
confirmed the accuracy of, determined the adequacy of, or reviewed this
Agreement.

3.8 Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Company Capital Stock, and Purchaser has made such
investigations in connection herewith as it deemed necessary or desirable so as
to make an informed investment decision without relying upon Seller or Company
for legal or tax advice related to this investment. In making Purchaser’s
decision to acquire the Company Capital Stock, Purchaser has not relied upon any
information other than information contained in this Agreement.

Purchaser’s certificate of incorporation, as amended from time to time, and
other information required by the rules promulgated by the Act and the
Securities Exchange Act of 1934, as amended, regarding the capitalization of
Purchaser as is available on the Securities and Exchange Commission’s website at
www.sec.gov.

 

-28-



--------------------------------------------------------------------------------

(a) The Shares, when issued and sold in compliance with the provisions of this
Agreement, will be duly authorized, validly issued, fully paid and
nonassessable, and the Shares will be free of any liens or encumbrances, other
than any liens or encumbrances created by Seller; provided, however, that the
Shares may be subject to restrictions on transfer under state and federal
securities laws and as set forth in the Transaction Agreements.

(b) No consent, approval or authorization of or designation, declaration,
registration, qualification or filing with any governmental authority on the
part of Purchaser is required in connection with the valid execution, delivery
and performance of the transaction agreements, or the offer, issuance or sale of
the Shares, or the consummation of any other transaction contemplated herein or
therein, except qualification (or taking such action as may be necessary to
secure an exemption from qualification, if available) of the offer and sale of
the Shares under applicable federal and state securities laws, which filings and
qualifications, if required, will be accomplished in a timely manner.

(c) Subject to Sellers representations and warranties provided in Article 2, the
offer, sale and issuance of the Shares to be issued in conformity with the terms
of this Agreement constitute transactions exempt from the registration
requirements of the Act and applicable state securities laws.

(d) The execution, delivery and performance of and compliance with the
Transaction Agreements, and the issuance of the Shares, have not resulted and
will not result (with the passing of time or the giving of notice, or both) in
any material violation of, or conflict with, or constitute a material default
under, any provision of law, any order of any court or other governmental body,
the Purchaser’s certificate of incorporation or bylaws or any material agreement
to which Purchaser is a party or by which Purchaser or its property is bound or
affected; nor will result in antidilution rights being implemented by any
existing security holder of Purchaser; nor result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of Purchaser; nor result in the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to Purchaser, its current and proposed business or operations or any
of its assets or properties.

(e) Purchaser has complied with all of its reporting and filing obligations
under applicable federal and state securities laws and regulations. None of such
reports or filings contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein not misleading.
The audited financial statements and unaudited financial statements included in
such reports and filings fairly present the financial position of Purchaser as
of the dates of such financial statements in accordance with generally accepted
accounting principles. Purchaser is, and has been for at least the 90 days
immediately preceding Closing, subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended.
Purchaser satisfies and will continue to satisfy the current public information
requirements of Rule 144(c) promulgated under the Act. Form S-3 is currently
available to Purchaser for the registration of its securities and Purchaser
shall continue to comply with the requirements for the availability of Form S-3.

(f) Neither Purchaser nor Seller has incurred, nor will incur, directly or
indirectly, as a result of any action taken by Purchaser, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with the Transaction Agreements or any transaction contemplated
thereby.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 4

ADDITIONAL AGREEMENTS

4.1 Payoff Letters. The Seller shall cause each member of the Company Group to
ensure that at least three Business Days before the Closing, Purchaser shall
receive from all holders of Company Indebtedness set forth on Schedule 4.1,
payoff letters, in commercially reasonable form, specifying the amount necessary
to be paid to fully repay, satisfy, release and discharge all obligations (other
than contingent obligations that customarily survive debt repayment obligations)
of all members of the Company Group under any Contracts of any member of the
Company Group relating to such Company Indebtedness, as supplemented and
amended, as of the Closing Date. Each payoff letter shall set forth the
outstanding principal amount of the item of Company Indebtedness that is the
subject of the letter, any prepayment premiums or fees or termination fees with
respect thereto, any accrued interest thereon and any expense reimbursement or
other amounts due in respect thereof as of the Closing Date, shall state, if
applicable, the per diem amount of interest and other expense thereunder, shall
provide wire transfer instructions and shall provide for the release of, or
authorize the relevant member of the Company Group and/or its agents to release,
or evidence the release of, all Encumbrances associated with such Company
Indebtedness and the termination of all other obligations (other than contingent
obligations that customarily survive debt repayment obligations) associated
therewith upon the payment of such outstanding amounts. As promptly as
practicable (but in any event within three Business Days after the Closing
Date), Purchaser shall cause the Company to pay to each holder of Company
Indebtedness identified on the Pre-Closing Statement the amount due and payable
to such holder that is set forth on the Pre-Closing Statement.

4.2 Tax Matters.

(a) Cooperation. Without limiting any of the other provisions of this
Section 4.2, after the Closing, Purchaser shall and shall cause each member of
the Company Group to, and Seller shall, as to each such Person using
commercially reasonable efforts, cooperate fully, as and to the extent
reasonably requested by any of them, in connection with the filing of Tax
Returns pursuant to this Agreement and any audit or Action with respect to
Taxes. After the Closing, Purchaser shall retain all books and records with
respect to Tax matters of the Company Group which are or may be pertinent to any
Tax period beginning before the Closing Date until the expiration of the
applicable statute of limitations and shall make them available to Seller in
connection with any audit of the Company Group which could give rise to an
indemnification obligation of any of the Indemnitors.

(b) Tax Returns. Purchaser shall prepare all Tax Returns of or relating to the
Company Group for the Straddle Period and for any Tax period ending on or before
the Closing Date that are due after the Closing Date, which shall, except as
otherwise required by applicable Law, be prepared consistently with past
practice and shall provide a copy of each such income or other material Tax
Return to Seller at least 20 Business Days before the due date for filing such
Tax Return for Seller’s review. With respect to income and other material Tax
Returns relating to any Tax period ending on or before the Closing Date or
relating to any Straddle Period, Purchaser shall reflect in such Tax Returns all
reasonable written comments made by Seller with respect to such Tax Returns
received by Purchaser at least 10 Business Days prior to the due date for
filing. Except as required by Law or as required by the final resolution of a
Tax proceeding governed by Section 6.9 (which shall govern in case of any
conflict with this Section 4.2(b)), Purchaser shall not amend any Tax Return of
or relating to the Company Group for any Tax period ending on or before the
Closing Date without the written consent of Seller (which shall not be
unreasonably withheld or delayed).

 

-30-



--------------------------------------------------------------------------------

4.3 Certain Taxes and Fees. All Transfer Taxes and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) incurred in connection with the consummation of the Transactions,
payable by Seller or the Company (pursuant to Contract or otherwise) will be
paid and borne by Seller when due, and Seller will, at Seller’s expense, file
all necessary Tax Returns and other documentation with respect to all such
Transfer Taxes, fees and charges.

4.4 Release of Claims. Upon and subject to the Closing and by accepting the
consideration contemplated by Section 1.1(a), Seller undertakes as follows:

(a) Seller, on behalf of itself and its successors, assigns, heirs, executors,
legatees, administrators, beneficiaries, representatives, agents and any Seller
Affiliates (the “Releasing Parties”), fully, finally and irrevocably releases,
acquits and forever discharges each member of the Company Group and Purchaser,
each of their respective officers, directors, predecessors, Controlled
Affiliates, successors and assigns, and the beneficiaries, heirs, executors,
personal or legal representatives, insurers and attorneys of any of them
(collectively, the “Released Parties”), from any and all commitments, actions,
charges, complaints, promises, agreements, controversies, debts, claims,
counterclaims, suits, causes of action, damages, demands, Liabilities,
obligations, costs and expenses of every kind and nature whatsoever, whether
arising from any express, implied, oral, or written contract or agreement or
otherwise, known or unknown, past, present or future, at law or in equity,
contingent or otherwise (collectively, a “Potential Claim”), that such Releasing
Parties, or any of them, had, has or may have had at any time in the past until
and including the Closing, against the Released Parties, or any of them, for or
by reason of any matter, cause or thing whatsoever occurring at any time at or
prior to the Closing with respect to any member of the Company Group (the
“Released Matters”), except that the Released Matters do not include, and
nothing in this Agreement shall affect or be construed as a waiver or release by
the Releasing Parties of, any Potential Claim by such Releasing Parties arising
from or relating to (1) fees, salary, reimbursement for expenses, bonuses,
change of control payments, compensation from Seller’s Phantom Stock Plan, or
other compensation or employment benefits earned or accrued by or for the
benefit of such Releasing Parties prior to the Closing in respect of services
performed by such Seller as an employee or director of any member of the Company
Group (provided that the foregoing exception in this clause (1) shall not
include any Potential Claim relating to the right to acquire any Equity
Participations of the Company or of Purchaser, (2) any rights or benefits
available to any Releasing Party or its agents under this Agreement (including
the right to receive Parent Company Stock or payment of the consideration for
the Company Capital Stock and disclosed in the Spreadsheet, in each case on and
subject to the terms and conditions set forth in this Agreement) or any
agreement entered into by such Releasing Party in connection with the
Transactions, (3) any amounts payable to such Releasing Party to the extent
included in the Company Indebtedness or constituting Change of Control Payments,
(4) claims that cannot be released as a matter of Law, and (5) any rights in any
Releasing Party’s capacity as an officer or director of any member of the
Company Group under any indemnification agreement between the Releasing Party
and the Company that has been Made Available to Purchaser and listed on
Schedule_4.5 (a)_of the Disclosure Schedule, under the certificate of
incorporation or bylaws (or other organizational instruments) of any member of
the Company Group that has been Made Available or under applicable Law. As used
in this Schedule 4.4, the term “Seller Affiliates” includes such Seller’s
directors, officers, controlling Persons, employees, counsel, advisors and
affiliated investment funds, if any, and, for the avoidance of doubt, shall not
include any of such Seller’s or Seller Affiliates’ portfolio companies or
limited partners.

(b) No Transfer of Potential Claims. Such Seller represents and warrants to the
Released Parties that such Seller has made no assignment or transfer of any of
the Potential Claims for any Released Matter.

(c) Waiver of Unknown Claims. With respect to any and all Potential Claims for
any Released Matter, such Seller expressly waives and relinquishes, and the
other Releasing Parties shall be deemed to have expressly waived and
relinquished, any and all provisions, rights and benefits conferred by any Law
of any jurisdiction or principle of common law that provides that a general
release does not extend to

 

-31-



--------------------------------------------------------------------------------

claims that are unknown or unsuspected to the releasor at the time the releaser
executes the release, even if knowledge of such claims by the releaser would
have materially affected his or her settlement with the debtor. Such Seller
acknowledges that the inclusion of such unknown Potential Claims herein was
separately bargained for and was a key element of this Section 4.4. Such Seller
acknowledges, and the other Releasing Parties shall be deemed to have
acknowledged, that they may hereafter discover facts which are different from or
in addition to those that they may now know or believe to be true with respect
to any and all Potential Claims herein released and agree that all such unknown
Potential Claims are nonetheless released and that this Section 4.4 shall be and
remain effective in all respects even if such different or additional facts are
subsequently discovered. Furthermore, Seller, by signing this Agreement, hereby
agrees to waive any and all rights of pre-emption or first refusal or other
rights of or restrictions on the transfer of any of the Company Capital Stock
conferred by the Charter Documents or any Contract with respect to the transfers
of Company Capital Stock provided for in this Agreement.

(d) Covenant Not to Sue. Seller hereby irrevocably covenants to refrain from
and, if Seller Controls any Releasing Parties, to cause such Releasing Parties
to refrain from, asserting any Potential Claim, or commencing, instituting or
causing to be commenced, any action, proceeding, charge, complaint, or
investigation of any kind against any of the Released Parties, in any forum
whatsoever (including, without limitation, any administrative agency), that
arises out of, relates in any way to, or is based upon, any of the Released
Matters.

(e) Sufficiency of Consideration. Such Seller acknowledges and agrees that the
Cash Consideration and the right to receive any Future Payment to the extent the
same becomes paid in respect of Company Capital Stock, owned beneficially or of
record by such Seller and payable to such Seller pursuant hereto and the
covenants of Purchaser contained herein provide good and sufficient
consideration for every promise, duty, release, obligation, agreement and right
contained in this Section 4.4.

(f) Basis of Defense; Attorneys’ Fees. This Section 4.4 may be pleaded by the
Released Parties as a full and complete defense and may be used as the basis for
an injunction against any action at law or equity instituted or maintained
against them in violation of this Section 4.4. In the event any Potential Claim
is brought or maintained by Seller or any Releasing Party against the Released
Parties in violation of this Section 4.4, such Seller shall be responsible for
all costs and expenses, including reasonable attorneys’ fees, incurred by the
Released Parties in defending same.

(g) California Civil Code Section 1542. EACH SELLER ACKNOWLEDGES THAT HE, SHE OR
IT IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

EACH SELLER, BEING AWARE OF SAID CALIFORNIA CIVIL CODE SECTION, HEREBY EXPRESSLY
WAIVES ANY RIGHTS HE, SHE OR IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER
STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

-32-



--------------------------------------------------------------------------------

4.5 Section 280G. The Company shall promptly submit to the shareholders of the
Company for approval (in a manner satisfactory to Purchaser), by such number of
shareholders of the Company as is required by the terms of Section 280G(b)(5)(B)
of the Code, any payments and/or benefits that may separately or in the
aggregate, constitute “parachute payments” pursuant to Section 280G of the Code
(“Section 280G Payments”) (which determination shall be made by the Company and
shall be subject to review and approval by Purchaser), such that such payments
and benefits shall not be deemed to be Section 280G Payments, and prior to the
Closing the Company shall deliver to Purchaser evidence satisfactory to
Purchaser that (A) a vote of the shareholders of the Company was solicited in
conformance with Section 280G and the regulations promulgated thereunder and the
requisite shareholder approval was obtained with respect to any payments and/or
benefits that were subject to the shareholder vote (the “280G Shareholder
Approval”), or (B) that the 280G Shareholder Approval was not obtained and as a
consequence, that such payments and/or benefits shall not be made or provided to
the extent they would cause any amounts to constitute Section 280G Payments,
pursuant to the waivers of those payments and/or benefits, which were executed
by the affected individuals prior to the shareholder vote.

ARTICLE 5

CLOSING CONDITIONS

5.1 Conditions to Obligations of Each Party. The respective obligations of each
Party to consummate the Transactions will be subject to the satisfaction or
waiver at or before the Closing of each of the following conditions:

(a) Requisite Shareholder Approval and Waiver. The Company shall have obtained
such shareholder approval as required by the Company’s articles of association
as well as the waiver of any preemptive rights and put or call rights created by
Law, the Charter Documents or any Contract or other rights with respect to the
Company Capital Stock.

(b) Regulatory Approvals. All approvals of Governmental Entities required to be
obtained in connection with Transactions contemplated hereby, if any, shall have
been obtained.

(c) No Injunctions or Restraints; Illegality. The consummation of the
Transactions shall not then be restrained, enjoined or prohibited by any Order,
judgment, decree, injunction or ruling (whether temporary, preliminary or
permanent) of a court of competent jurisdiction or any Governmental Authority
with oversight of Antitrust Laws in connection with the Transactions
contemplated by this Agreement.

5.2 Additional Conditions to Obligations of the Company, Seller and the
Founders. The obligations of the Company, Seller and the Founders to consummate
the Transactions will be subject to the satisfaction, or written waiver by
Seller, at or before the Closing of each of the following conditions:

(a) Representations, Warranties and Covenants of Purchaser. Each of the
representations and warranties made by Purchaser in this Agreement shall be true
and correct at and as of the Closing Date as if made on that date (except in any
case that representations and warranties that expressly speak as of a specified
date or time need only be true and correct or true and correct as of such
specified date or time), except where the failure of the representations and
warranties made by Purchaser in this Agreement to be true and correct would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser to consummate the Transactions. Purchaser will have performed and
complied in all material respects with all of its covenants, obligations and
conditions in this Agreement that are required to be performed and complied with
by it at or before the Closing.

 

-33-



--------------------------------------------------------------------------------

(b) Payment and Exchange. Purchaser shall fund the Escrow Amount pursuant to
Section 1.4, the amounts payable pursuant to Sections 1.1, 1.5, 1.6 and the
amounts payable pursuant to Section 4.1, and perform its obligations with
respect to the share exchange contemplated by Section 1.5.

(c) Receipt of Closing Deliveries. The Seller will have received a duly executed
copy of the Escrow Agreement.

5.3 Additional Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the Transactions will be subject to the satisfaction, or
written waiver by Purchaser, at or before the Closing of each of the following
conditions:

(a) Representations, Warranties and Covenants of the Company, Seller and the
Founders. The (1) representations and warranties in Fundamental Representations
shall be true and correct in all respects as of the Closing Date as though made
on and as of the Closing Date (except that any Fundamental Representations that
expressly speak as of a specified date or time need only be true and correct as
of such specified date or time) and (2) representations and warranties of the
Company, Seller and the Founders in this Agreement (other than the Fundamental
Representations) shall be true and correct in all respects as of the Closing
Date as though made on and as of the Closing Date (except that any such
representations and warranties that expressly speak as of a specified date or
time need only be true and correct in all respects as of such specified date or
time), except for breaches of or inaccuracies in such representations and
warranties that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company, Seller
and the Founders will have performed and complied in all material respects with
all of their covenants, obligations and conditions in this Agreement that are
required to be performed and complied with by them at or before the Closing.

(b) Receipt of Closing Deliveries. Anytime on or prior to the Closing (unless a
specific time is otherwise specified below) the Company shall have delivered, or
caused to be delivered, to Purchaser the following:

(1) Third Party Consents. Written evidence reasonably satisfactory to Purchaser
that each party to the Contracts listed on Schedule 5.3(b)(1) has consented to
the consummation of the transactions contemplated hereby and affirmed the
continuing effectiveness of the applicable Contract following the consummation
of the transactions contemplated hereby on the same terms and conditions in
effect immediately prior to the consummation of the transactions contemplated
hereby.

(2) Termination of Existing Agreements. Each of the agreements set forth in
Schedule 5.3(b)(2) shall have been terminated effective as of the Agreement Date
and the Company shall have been released of any liability arising in respect
thereof.

(3) Founder Non-Competition Agreements. Founder Non-Competition Agreements
executed and delivered concurrently with the execution of this Agreement shall
be in full force and effect (subject to applicable Law and other than any
failure to be in full force and effect resulting from any termination by
Purchaser or the death or disability of the other party thereto) at the Closing.

(4) Pre-Closing Statement and Closing Balance Sheet. Between 10 Business Days
and three Business Days before the Closing Date, the Company shall deliver the
Company Group’s good faith estimate of the Pre-Closing Statement and Closing
Balance Sheet.

 

-34-



--------------------------------------------------------------------------------

(5) Officers’ Certificate. A certificate, dated as of the Closing Date, executed
by the Chief Executive Officer and Chief Financial Officer of the Company to the
effect that each of the conditions set forth in clauses (a) and (b) of
Section 5.3 has been satisfied and certifying certifying that attached are
correct and complete copies of the Charter Documents, stock ledger and board of
directors actions and stockholders’ actions in connection with the Transactions.

(6) Resignation of Officers and Directors. Written resignations from each of the
officers and directors of the Company and its Subsidiaries from their positions
as directors and officers of the Company and its Subsidiaries, respectively,
effective as of the Agreement Date in a form reasonably acceptable to Purchaser.

(7) Spreadsheet. The Spreadsheet certified as complete and correct executed by
the Chief Executive Officer and Chief Financial Officer of the Company as of the
Closing Date.

(8) Legal Opinion. A legal opinion from legal counsel to the Company,
substantially in the form attached hereto as Exhibit C.

(9) Share Register. A copy of the Share Register of the Company in which
Purchaser has been registered as the sole holder of all Company Capital Shares.

(c) Retention of Key Employees. Each of the Key Employees will be employed by
the Company Group immediately before the Closing Date. Nothing in this Agreement
shall be deemed to amend the terms of employment of the non-Key Employees. As of
the Closing and except as required by Law in each jurisdiction in which a
Company Group employee is located, all employees will be at-will employees of a
member of the Company Group and will not be guaranteed employment by the Company
Group, Purchaser or any of its Affiliates for any fixed term, except as a result
of any agreements or arrangements implemented by Purchaser prior to the Closing.

(d) Section 280G Payments. With respect to any payments or benefits that
Purchaser determines may constitute a Section 280G Payment, the shareholders of
the Company shall have approved, pursuant to the method provided for in the
regulations promulgated under Section 280G of the Code any such Section 280G
Payments or shall have disapproved such payments and/or benefits, and, as a
consequence, no Section 280G Payments shall be paid or provided for in any
manner and Purchaser and its subsidiaries shall not have any liabilities with
respect to any Section 280G Payments.

(e) No Material Adverse Effect. No event or condition of any character that has
had or is reasonably likely to have a Material Adverse Effect on the Company
Group shall have occurred since the Agreement Date.

ARTICLE 6

SURVIVAL, ESCROW FUND AND INDEMNIFICATION

6.1 Survival. The representations and warranties of the Company, Seller and the
Founders contained in or made pursuant to this Agreement or in any certificate
delivered pursuant to this Agreement will survive in full force and effect
until, and terminate on July 31, 2014 except that (a) the Fundamental
Representations will survive until, and terminate upon, the expiration of the
applicable statute of limitations and (b) that in the event of fraud with
respect to a representation or warranty, such representation or warranty shall
survive the Closing and shall remain in full force and effect until the
expiration of the statute of limitations provided that if a Claims Notice is
submitted in accordance with Section 6.6 prior to the applicable

 

-35-



--------------------------------------------------------------------------------

termination date for a representation or warranty, in which case the survival
period for such representation or warranty solely as to the Liability Claim that
is the subject of such Claims Notice will survive until such specific Liability
Claim has been finally resolved. Except as otherwise expressly provided in this
Agreement, each covenant hereunder will survive the Closing in accordance with
its terms. Notwithstanding anything to the contrary in this Agreement, it is the
intention of the Parties that the survival periods described in this Section 6.1
supersede any applicable statute of limitations with respect to the applicable
representations, warranties, covenants and agreements.

6.2 Escrow Fund. From and after the Closing, for the period described in this
Article 6, the Escrow Fund will be available to compensate Purchaser (on behalf
of itself or any other Indemnified Person) for Losses upon the terms and subject
to the conditions and other limitations contained in this Article 6. Except as
provided in Section 6.4(c), the Escrow Fund shall not be available to compensate
any Indemnified Person for Losses described in Section 6.3(b).

6.3 Indemnification.

(a) From and after the Closing, subject to this Article 6, Seller and the
Founders; however, with respect to the Founders strictly limited to any claim
directly related to, or in connection with, the Fundamental Representations (in
their capacity as such, the “Indemnitor”) will, except as stipulated in
Section 6.4 be strictly limited to the Escrow Amount deposited into the Escrow
Fund, indemnify and hold harmless Purchaser and its Affiliates (including, after
the Closing, any member of the Company Group) and their respective officers,
directors, agents, attorneys and employees, and each Person who Controls or may
Control Purchaser or any member of the Company Group (each of the foregoing, an
“Indemnified Person”) from and against any and all losses, Liabilities, damages,
costs and expenses, including costs of investigation and reasonable defense,
legal and consulting fees, arbitration and court costs, deficiencies, dues,
Taxes, and any interest costs or penalties (collectively, “Losses”), suffered or
incurred by an Indemnified Person to the extent directly arising out of, related
to, or resulting from the following:

(1) any failure of any representation, warranty or certification made by the
Company, or Seller in Article 2 or any certificate relating to Article 2 that is
required to be delivered to Purchaser in accordance with this Agreement to be
true and correct on the Agreement Date, unless expressly stipulated otherwise
and except that those representations and warranties that address matters only
as of a particular date need be true and correct only as of such date; provided
that that the determination of the amount of Losses arising out of or resulting
from such failure shall be made as if “material,” “in all material respects,”
“Material Adverse Effect” or similar qualifiers and all dollar thresholds were
not included therein; provided further that for the avoidance of doubt, when
determining whether any such representation, warranty or certificate that is
qualified by “material,” “in all material respects,” “Material Adverse Effect”
or similar qualifiers or Euro thresholds is so true and correct, such qualifiers
and Euro thresholds shall not be disregarded;

(2) any breach of or default in connection with any of the covenants or
agreements made by the Company or Seller in this Agreement, other than the
covenants and agreements referred to in Section 6.3(b);

(3) any claims or Actions by or purportedly by or on behalf of any holder or
former holder of Company Capital Stock or Equity Participations of the Company
that relate or purport to relate to the Transactions that, if meritorious, would
constitute or give rise to an inaccuracy in or breach of any representation or
warranty made by the Company or Seller in this Agreement;

 

-36-



--------------------------------------------------------------------------------

(4) any Taxes attributable to any period or portion thereof ending on or before
the Closing Date to the extent not included in Working Capital or Company
Indebtedness, including, for the avoidance of doubt, any Losses arising from or
related to (i) the preparation of any amended Tax Returns (including obtaining
any necessary valuations) as a result of the conversion of the Company from a KG
into an AG, and (ii) Taxes (determined after the application of any applicable
net operating losses of the Company existing as of the Closing Date) resulting
from the cancellation or waiver of any loans between the Company and any of its
shareholders (the “Pre-Closing Tax Liabilities”)

(5) all Change of Control Payments; or

(6) the amount of any Company Indebtedness arising out of circumstances or
events that are not known to Purchaser prior to the determination of the Final
Cash Consideration to the extent such Company Indebtedness was not included in
the determination of the Final Cash Consideration.

(b) Indemnitor will indemnify and hold the Indemnified Persons harmless from and
against all Losses suffered or incurred by an Indemnified Person to the extent
arising out of, related to or resulting from any breach of or default in
connection with any of the covenants or agreements contained in Section 4.4
(Release of Claims).

(c) In the case of any Taxable period that includes but does not end on the
Closing Date (a “Straddle Period”), the amount of Pre-Closing Tax Liabilities
based on or measured by income or receipts or relating to any value added tax or
sales or use Tax will be determined based on an interim closing of the books as
of the close of business on the Closing Date, and the amount of any Pre-Closing
Tax Liabilities not based on or measured by income or receipts or relating to
any sales or use Tax for a Straddle Period will be deemed to be the amount of
such Tax for the entire period multiplied by a fraction, the numerator of which
is the number of days in the portion of the Straddle Period ending at the end of
the day that is the Closing Date and the denominator of which is the number of
days in such Straddle Period, provided that exemptions, allowances or deductions
that are calculated on an annual basis (including depreciation and amortization
deductions), other than with respect to property placed in service after the
Closing, shall be allocated between the portion of a Straddle Period ending on
the Closing Date and the period after the Closing Date in proportion to the
number of days in each period, provided, further, that notwithstanding any other
provision of this Agreement, any Change of Control Tax Amount shall be
considered to be a Pre-Closing Tax Liability.

6.4 Limitations on Indemnification.

(a) The Indemnified Persons may not recover Losses from the Escrow Fund or the
Indemnitors in respect of any claim for indemnification under Section 6.3(a)(1)
unless and until the total amount of all Losses arising out of or resulting from
the matters described in Section 6.3(a)(1) that have been incurred or paid by
the Indemnified Persons exceeds €100,000 (the “Indemnification Threshold”), it
being understood that if the total amount of such Losses exceeds the
Indemnification Threshold, then the Indemnified Persons shall be entitled to be
indemnified for the entire amount of such Losses; provided that the Indemnified
Persons will be entitled to recover for, and the Indemnification Threshold will
not apply to, any Losses with respect to any breach of or inaccuracy in any
representation or warranty made in the Fundamental Representations or pursuant
to fraud by the Company in connection with this Agreement.

 

-37-



--------------------------------------------------------------------------------

(b) Recovery by Indemnified Persons of their Losses will be subject to the
following limitations:

(1) Except as otherwise set forth in this Section 6.4 and with respect to Losses
claimed under Section 6.3(a)(1) an Indemnified Person may recover its Losses
only and exclusively from the Escrow Fund (it being understood and agreed that
the amount then available in the Escrow Fund shall be the sole and exclusive
source of recovery with respect to such Losses).

(2) With respect to Losses in connection with fraud by the Company in this
Agreement, any other Transaction Document or any certificates or other
instruments delivered by or on behalf of the Company pursuant to this Agreement
or claimed under Section 6.3(a)(1) as a result of breaches of or inaccuracies
directly related to, and in connection with, the Fundamental Representations or
claimed under Section Error! Reference source not found., an Indemnified Person
may recover its Losses (A) from the Escrow Fund and (B) to the extent such
Losses exceed the amount recovered from the Escrow Fund, directly from the
Indemnitors.

(c) An Indemnified Person may recover all of its Losses suffered or incurred by
such Indemnified Person to the extent arising out of, related to or resulting
from any of the matters described in Section 6.3(b) only from the Indemnitor
making the applicable representation, warranty, covenant or agreement, or from
the Escrow Payment that is to be otherwise released to Indemnitor at the time
such release would otherwise be made (and Indemnitor and Seller shall cooperate
in facilitating the payment of such amounts to Purchaser).

(d) Except as otherwise required by applicable Law, the Parties shall treat any
indemnification payments made under this Agreement as an adjustment to the
purchase price paid under this Agreement for accounting and Tax purposes.

(e) Indemnitor will not have any right of contribution, right of indemnity or
other right or remedy against Purchaser, any member of the Company Group or any
other Indemnified Person for any indemnification payments made by Indemnitor
(whether directly or out of the Escrow Fund) pursuant to this Article 6, except
and to the extent that any of the Indemnified Persons has also caused such
Losses by any contributory act or omission.

(f) .

(g) No Indemnified Person’s rights under this Article 6 will be adversely
affected by any investigation conducted, or any knowledge acquired or capable of
being acquired, by such Indemnified Person at any time, whether before or after
the Agreement Date, or by the waiver of any condition to Closing. No Indemnified
Person shall be required to show reliance on any representation, warranty,
certificate or other agreement in order for such Indemnified Person to be
entitled to indemnification hereunder.

(h) No Indemnified Person shall be entitled to indemnification pursuant to this
Article 6 for any express component of the Cash Consideration or any item
expressly included in the determination of the Final Cash Consideration (it
being understood that Indemnitor shall not be obligated to indemnify, defend or
hold harmless any Indemnified Person from and against any Losses to the extent
an item was resolved in connection with the final determination of the Final
Cash Consideration).

(i) All Losses for which any Indemnified Person would otherwise be entitled to
indemnification under this Article 6 shall be reduced by the amount of any
insurance proceeds, or other third-party indemnification, contribution or
reimbursement payments that are actually received by such Person in connection
with such Losses or the circumstances giving rise thereto; provided that the
Indemnified Persons shall have no obligation to seek recovery pursuant to any
insurance policy or from any such third-party. In the event that any such
insurance proceeds, or other third-party indemnification, contribution or

 

-38-



--------------------------------------------------------------------------------

reimbursement payments are realized by an Indemnified Person subsequent to
receipt by such Indemnified Person of any indemnification payment under this
Agreement in respect of the claims to which such insurance proceeds, or other
third-party indemnification, contribution or reimbursement payments relate,
appropriate refunds shall be made promptly by the relevant Indemnified Person of
all or the relevant portion of such insurance proceeds, or other third-party
indemnification, contribution or reimbursement payments.

(j) From and after the Closing, the remedies contained in this Article 6 and in
Section 1.3 are intended to provide the sole and exclusive remedy of each
Indemnified Person for matters arising out of this Agreement; provided, however,
that nothing in this Article 6 or elsewhere in this Agreement shall affect the
Parties’ rights to specific performance, injunction or other equitable remedies
to enforce the Parties’ obligations under this Agreement), or limit recovery
against an Indemnitor for such Indemnitor’s fraud or such Indemnitor’s willful
breach of any of the covenants or agreements contained Section 4.4 (Release of
Claims).

6.5 Escrow Claim Period. The period during which claims for indemnification from
the Escrow Fund may be initiated (the “Claim Period”) will commence at the
Closing Date and terminate at 11:59 p.m. Pacific time on July 31, 2014 (the
“Claim Period Expiration Date”). Notwithstanding anything contained in this
Agreement or the Escrow Agreement to the contrary, on the Claim Period
Expiration Date and thereafter, such portion of the Escrow Fund equal to the
amount of Losses that are reasonably expected to be paid, suffered or sustained
by the Indemnified Persons arising out of or resulting from any unresolved or
unsatisfied Liability Claims specified in any Claims Notice delivered to the
Escrow Agent on or before the Claim Period Expiration Date will remain in the
Escrow Fund until such Liability Claims have been resolved or satisfied or are
no longer reasonably expected to be paid, suffered or sustained.

6.6 Claims for Indemnification. At any time that an Indemnified Person desires
to claim a Loss (a “Liability Claim”) that it reasonably believes is
indemnifiable under Section 6.3, Purchaser will deliver a notice of such
Liability Claim (a “Claims Notice”) to Seller. With respect to a Liability Claim
under Section 6.3(a) with respect to which Purchaser seeks recovery from the
Escrow Fund, at the same time Purchaser delivers a Claims Notice to Seller,
Purchaser will deliver a Claims Notice to the Escrow Agent. A Claims Notice will
describe the Liability Claim in reasonable detail and indicate the amount
(estimated, if necessary and to the extent feasible) of the Loss that has been
or is reasonably expected to be paid, suffered or sustained by the Indemnified
Persons. To the extent that the amount of a Loss is not determinable as of the
date of delivery of a Claims Notice, Purchaser may deliver a Claims Notice
stating the maximum amount of Loss that Purchaser in good faith estimates or
anticipates that an Indemnified Person is reasonably likely to pay or suffer,
except that Purchaser’s provision of an estimated or anticipated amount of Loss
will not limit the Loss recoverable or recovered by an Indemnified Person,
except as provided in Section 6.5. No delay in or failure to give a Claims
Notice by Purchaser to Seller (or in the case of a Liability Claim seeking
recovery from the Escrow Fund, the Escrow Agent, or the applicable
Indemnitor) pursuant to this Section 6.6 will adversely affect any of the other
rights or remedies that Purchaser has under this Agreement or alter or relieve
the Indemnitors of their obligations to indemnify the Indemnified Persons
pursuant to this Article 6, except and to the extent (and only to the extent)
that such delay or failure has prejudiced the Indemnitors.

6.7 Objections to and Payment of Claims.

(a) The Seller (or the applicable Indemnitor) may object to any Liability Claim
set forth in such Claims Notice by delivering written notice to Purchaser (with
a copy to the Escrow Agent if a Claims Notice was delivered to the Escrow
Agent) of Seller’s objection (an “Objection Notice”). Such Objection Notice must
describe the grounds for such objection in reasonable detail.

 

-39-



--------------------------------------------------------------------------------

(b) If an Objection Notice is not delivered by Seller to Purchaser (with a copy
of the Escrow Agent if a Claims Notice was delivered to the Escrow Agent) within
30 Business Days after delivery by Purchaser of the Claims Notice, such failure
to so object will be an irrevocable acknowledgment by each Party (including
Seller) that the Indemnified Persons are entitled to indemnification under
Section 6.3 for the Losses set forth in such Claims Notice in accordance with
this Article 6.

(c) If the Claims Notice was delivered to the Escrow Agent and Seller and no
Objection Notice was delivered to the Escrow Agent within 30 Business Days of
the delivery of the Claims Notice, or an Objection Notice was delivered to
Purchaser and the Escrow Agent within 30 Business Days of the delivery of the
Claims Notice, but such Objection Notice states that it was, or admits
liability, only with respect to a portion of the Losses claimed in the Claims
Notice, the Escrow Agent will deliver to Purchaser as soon as practicable cash
from the Escrow Fund having a value equal to (1) the amount of the Losses set
forth in such Claims Notice, if no Objection Notice was delivered to the Escrow
Agent, or (2) the amount of the portion of the Losses set forth in such Claims
Notice to which no objection was made, if an Objection Notice was delivered to
Purchaser and the Escrow Agent, provided that, to the extent that the amount of
the Losses set forth in the Claims Notice (or portion thereof) is an estimate,
Purchaser (on behalf of itself or any other Indemnified Person) will not be so
entitled to receive, and the Escrow Agent will not deliver, funds in respect of
such portions of such estimated Losses unless and until the amount of such
estimated Losses is finally determined; and provided further that, with respect
to Liability Claims recoverable from the Escrow Fund, if the entire amount then
in the Escrow Fund is insufficient to cover such Losses, and recovery directly
from the Indemnitors is permitted hereunder, Indemnitor shall within 10 Business
Days of the determination of such Losses wire transfer to Purchaser (on behalf
of itself and any other Indemnified Persons) Escrow Funding of any such
shortfall.

(d) From the time that an Indemnified Person delivers a Claims Notice to Seller
(or the applicable Indemnitor) pursuant to Section 6.6 until the time that the
dispute, claim or controversy underlying such Claims Notice has been resolved
pursuant to Section 6.8, if reasonably requested by Seller, Purchaser will
afford Seller and its accountants, counsel and other representatives reasonable
access during normal business hours and at the applicable normal work location
to (i) all of the properties, books, Contracts, commitments and records of the
Company Group that are materially related to the Liability Claim (other than
with respect to Taxes), and (ii) any Continuing Employees who would reasonably
be expected to have knowledge of the subject matter of the Liability Claim, in
each case, as Seller may reasonably request; provided, however, that Seller
shall be responsible for paying its own costs and expenses incurred in
connection with its and its accountants’, counsels’ and representatives’ review
of and access to such matters and people and Purchaser may restrict or otherwise
prohibit access to any such properties, books, Contracts, commitments, records,
information or Continuing Employees and officers to the extent that (A) any
applicable Law requires Purchaser or any of its Affiliates to restrict or
otherwise prohibit access thereto, (B) access thereto would result in the waiver
or other loss of any attorney-client privilege of Purchaser or any of its
Affiliates or any member of the Company Group applicable to such documents or
information or disclosure to Seller of attorney work product prepared by or for
counsel for Purchaser or any of its Affiliates or any member of the Company
Group, or (C) access to a Contract of Purchaser or any of its Affiliates or any
member of the Company Group would violate or cause a default under, or give a
third party the right terminate or accelerate the rights under, such Contract.

6.8 Resolution of Objections to Claims.

(a) If Seller objects in writing to any Liability Claim made in any Claims
Notice within 30 Business Days after delivery of such Claims Notice, Seller and
Purchaser will negotiate in good faith with respect to each such Liability
Claim. If Seller and Purchaser should so agree, a memorandum setting forth such
agreement will be prepared and would need to be signed by both Parties to be
enforceable. To the

 

-40-



--------------------------------------------------------------------------------

extent that a Liability Claim is recoverable from the Escrow Fund under
Section 6.4, a copy of the memorandum setting forth the agreement will be
delivered to the Escrow Agent. The Escrow Agent will be entitled to rely on any
such memorandum and will distribute cash to Purchaser as soon as practicable
from the Escrow Fund. To the extent a Liability Claim is recoverable directly
from the Indemnitor under Section 6.4, Indemnitor will promptly, and in no event
later than 10 Business Days after Seller and Purchaser enter into such
memorandum, wire transfer to Purchaser immediately available funds equal to the
amount of cash agreed to be delivered to Purchaser in the memorandum or, in the
case of a Loss recoverable under Section 6.4(c), instruct the Escrow Agent to
pay to Purchaser the relevant amount otherwise releasable from the Escrow Fund
to such Indemnitor.

(b) If no such agreement can be reached after good-faith negotiation and after
30 Business Days after delivery of an Objection Notice, either Purchaser or
Seller (on behalf of the Indemnitors) (or the applicable Indemnitor) may bring
an Action against the other to resolve the dispute. To the extent a Liability
Claim is recoverable directly from any Indemnitors under Section 6.4, each such
Indemnitor will promptly, and in no event later than 30 Business Days after such
Indemnitor is notified of the final resolution of any dispute in accordance with
this Section 6.8(b), wire transfer to Purchaser immediately available funds
equal to the amount of Losses determined in accordance with this Section 6.8(b),
except that if the final resolution provides for the payment of the Losses in
another manner, the Indemnitors will make payment of the Losses according to the
final resolution. If the amount of the Losses so determined is an estimate, then
the Indemnitors will be required to make such payment within 10 Business Days of
the date that the amount of the Loss is finally determined.

6.9 Third-Party Claims. If Purchaser receives written notice of a third-party
claim that Purchaser reasonably believes may result in a Liability Claim by or
on behalf of an Indemnified Person, Purchaser shall notify Seller and the
Founders (or the applicable Indemnitor) of such third-party claim promptly upon
Purchaser’s receipt of such third-party notice, and provide Seller and Founders
(or the applicable Indemnitor) the opportunity to participate at his own cost
in, and except for any claim connected to an alleged breach of any Fundamental
Representations and/or Tax Liability, Seller and Founders may not control or
conduct, any defense of such claim. Except for any claim connected to an alleged
breach of any German Pre-Closing Tax Liability, the Seller’s and/or the
Founders’ participation will be subject to Purchaser’s right to control such
defense. Purchaser will have the right to settle any such claim, but if Seller
of the Founders do not consent in writing to the settlement, the settlement will
not be determinative of the amount of Losses relating to such matter or whether
such Losses are indemnifiable Losses under this Article 6. For purposes of
clarification, in case of any claim related to, or in connection with, an
alleged breach of any German Pre-Closing Tax Liability, Seller and Founders
shall be entitled to solely direct and control or conduct any defense of such
claim, and Purchaser agrees to reasonably assist and cooperate with Seller and
Founders in such case, on behalf of and in the interest of Company
(“Prozesstandschaft”) Seller and/or Founders shall receive any and all proxy
statements required therefore. If Seller consents in writing to the settlement,
which consent shall be deemed to have been given unless Seller shall have
objected within 30 Business Days after receipt of a written request for such
consent from Purchaser, neither Seller nor any Indemnitor will have any power or
authority to object to the amount or validity of any claim by or on behalf of
any Indemnified Person for indemnity with respect to such settlement.

ARTICLE 7

GENERAL PROVISIONS

7.1 Certain Interpretations. When a reference is made in this Agreement to an
Appendix, Exhibit or Schedule, such reference shall be to an Appendix, Schedule
or Exhibit to this Agreement unless otherwise indicated. When a reference is
made in this Agreement to an Article or a Section, such reference shall be to an

 

-41-



--------------------------------------------------------------------------------

Article or a Section of this Agreement unless otherwise indicated. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” All references in this
Agreement to “$”, “USD” or dollars shall mean U.S. denominated dollars. All
references in this Agreement to “€”, “EUR” or euros shall mean European Union
denominated currency. The table of contents and headings set forth in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The Parties hereto agree that they
have been represented by counsel during the negotiation and execution of this
Agreement and, therefor, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document. Unless stipulated otherwise herein, any EURO amounts or thresholds set
forth herein shall not be used as a determinative benchmark for establishing
what is or is not “material” or a “Company Material Adverse Effect” under this
Agreement.

7.2 Assignment. Neither this Agreement nor any right, interest or obligation
under this Agreement may be assigned or delegated by any Party to this Agreement
by operation of Law or otherwise without the prior written consent of the other
Parties and any attempt to do so will be void.

7.3 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice or, if specifically provided for elsewhere
in this Agreement, by email); provided, however, that notices sent by mail will
not be deemed given until received:

 

  (a) if to Purchaser to:

E2open, Inc.

4100 East Third Avenue, Suite 400

Foster City, California 94404

Attention: Peter J. Maloney

Facsimile No.: (650) 645-6554

with a copy (which shall not constitute notice) to:

E2open, Inc.

4100 East Third Avenue, Suite 400

Foster City, California 94404

Attention: Scott Miller

Facsimile No.: (650) 645-6554

and

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attention: Aaron Alter

Facsimile No.: (650) 493-6811

 

-42-



--------------------------------------------------------------------------------

  (b) if to Company (prior to the Closing), to:

ICON-SCM AG

An der Raumfabrik 31 a

Karlsruhe, Germany

with a copy (which shall not constitute notice) to:

Fisher Broyles LLP

4470 Cox Road, Suite 250

Glen Allen, Virginia 23060

Attention: Michael Kuhn

Facsimile No.: [•]

 

  (c) if to Seller, to:

ICON Gesellschaft für Supply Chain Management mbH

An der Raumfabrik 31a

76227 Karlsruhe, Germany

Attention: Dr. Kurt Mannchen & Dr. Michael Keppler

Facsimile No.: [•]

 

  (d) if to the Founders, to:

c/o ICON Gesellschaft für Supply Chain Management mbH

An der Raumfabrik 31a,

76227 Karlsruhe, Germany

Attention: Dr. Kurt Mannchen & Dr. Michael Keppler

Facsimile No.: [•]

7.4 Confidentiality. Each of the Parties hereto hereby agrees that the
information obtained pursuant to the negotiation and execution of this Agreement
or the effectuation of the transactions contemplated hereby, shall be governed
by the terms of the Confidentiality Agreement dated as of March 13, 2013 (the
“Confidentiality Agreement”), between the Company and Purchaser. In this regard,
the Company acknowledges that the Purchaser Common Stock is publicly traded and
that any information obtained during the course of its due diligence could be
considered to be material non-public information within the meaning of federal
and state securities laws. Accordingly, the Company acknowledges and agrees not
to engage in any discussions, correspondence or transactions in the Purchaser
Common Stock in violation of applicable securities laws.

7.5 Public Disclosure. Except as required by Law, neither the Company nor any of
its representatives shall issue any statement or communication to any third
party (other than its agents that are bound by confidentiality restrictions)
regarding the subject matter of this Agreement or the transactions contemplated
hereby, including, if applicable, the termination of this Agreement and the
reasons therefor, without the consent of Purchaser. Prior to its release,
Purchaser shall consult with the Company and provide the Company the opportunity
to review the initial press release regarding the announcement of this Agreement
or the consummation of the transactions contemplated hereby.

 

-43-



--------------------------------------------------------------------------------

7.6 Entire Agreement. This Agreement, the Confidentiality Agreement, the other
Transaction Documents and the documents, instruments and other agreements
specifically referred to herein or therein or delivered pursuant hereto or
thereto, including all appendices, exhibits and schedules hereto and thereto,
constitute the entire agreement of the Parties with respect to the subject
matter of this Agreement and supersede all prior agreements, term sheets,
letters of interest, correspondence (including e-mail) and undertakings, both
written and oral, between Purchaser, on the one hand, and the Company, Seller
and the Founders, on the other hand, with respect to the subject matter of this
Agreement, except for the Confidentiality Agreement, which will continue in full
force and effect, and will survive any termination of this Agreement, in
accordance with its terms.

7.7 No Third Party Beneficiaries. Except as provided in Article 6 and Section
Error! Reference source not found., this Agreement is for the sole benefit of
the Parties and their permitted assigns and nothing in this Agreement, express
or implied, is intended to or will confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

7.8 Specific Performance and Other Remedies. The rights and remedies of the
Parties shall be cumulative (and not alternative). The Parties agree that, in
the event of any breach or threatened breach by any Party of any covenant,
obligation or other provision set forth in this Agreement for the benefit of
another Party: (a) such other Party shall be entitled, without proof of actual
damages (and in addition to any other remedy that may be available to it) to:
(1) an Order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision; and (2) an
injunction restraining such breach or threatened breach; and (b) such other
Party shall not be required to provide any bond or other security in connection
with any such Order or injunction or in connection with any related Action. Any
and all remedies herein expressly conferred herein upon a Party hereto shall be
deemed to be cumulative with, and not exclusive of, any other remedy conferred
hereby, or by law or in equity upon such Party, and the exercise by a Party
hereto of any one remedy will not preclude the exercise of any other remedy.

7.9 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the Parties hereto. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

7.10 Governing Law. Subject to Section 7.11 below, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

7.11 Dispute Resolution/Mediation/Jurisdiction. The Parties agree that they
will, prior to commencing any litigation, attempt in good faith, to resolve any
dispute or conflict by mediation as set forth in this Section 7.11.

(a) If a dispute or controversy should arise that the parties cannot resolve
informally, the aggrieved party shall notify the other party in writing of the
nature of the dispute with as much detail as is practicable. Both parties shall
prepare and exchange written position statements setting forth the issues in
dispute and their positions, summarizing the negotiations which have taken
place, and attaching relevant documentation. Within thirty (30) days after
delivery of such written notification, one or more senior executives in equal
number who shall have authority to settle the dispute on behalf the parties
(hereinafter, the “Senior Executives”) shall meet and thereafter as often as
they reasonably deem necessary, to attempt to resolve the dispute. All
reasonable requests for information made by one party to the other will be
honored.

 

-44-



--------------------------------------------------------------------------------

(b) If the Senior Executives cannot resolve the dispute or agree upon a written
plan of corrective action to do so within forty-five (45) days after the
exchange of the parties’ written position statements, or if the parties fail to
meet within such time period, or if the agreed upon completion dates in the
written plan of corrective action are exceeded, either party may submit the
dispute for resolution by mediation. The mediation proceeding shall be subject
to, and governed by the laws of the Federal Republic of Germany, without any
regard such country’s or other jurisdiction’s conflicts of law principles. The
mediation shall be conducted in English and in accordance with the rules and
regulations of the “Schlichtungs- und Mediationsordnung der Schlichtungsstelle
für kaufmännische Streitigkeiten” of the Frankfurt Chamber of Industry and
Commerce (Industrie- und Handelskammer Frankfurt am Main) located in Frankfurt
am Main, Germany, or at another location agreed to by both parties. Mediation
will continue for at least fifteen (15) business days unless the mediator or
panel of mediators chooses to withdraw sooner. At the request of either party,
the mediator or panel of mediators will be asked to provide an evaluation of the
dispute and the parties’ relative positions. Each party shall bear its own costs
of mediation effort. If the dispute cannot be resolved through mediation, either
party may abandon this dispute resolution process and pursue its legal remedies
as set forth in Section 7.11 (c). Except as otherwise specifically provided,
neither party shall be able to terminate this Agreement for breach or initiate
legal process unless and until the dispute resolution procedure set forth in
Section 7.11 (b) above have been employed or waived.

(c) Subject to the alternate dispute resolution proceedings set forth in
Section 7.11 (a) and (b), each of the Parties hereto irrevocably consents to the
exclusive jurisdiction and venue of the Delaware Court of Chancery in connection
with any matter based upon or arising out of this Agreement and the other
Transactions contemplated by this Agreement or any other matters contemplated
herein (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each Party agrees not to commence any legal proceedings related
hereto except in such Courts of the State of Delaware (or, only if the Courts of
the State of Delaware declines to accept jurisdiction over a particular matter,
in any federal court within the State of Delaware). By execution and delivery of
this Agreement, each Party hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and to the appellate courts therefrom
solely for the purposes of disputes arising under the this Agreement and not as
a general submission to such jurisdiction or with respect to any other dispute,
matter or claim whatsoever. The Parties irrevocably consent to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the delivery of copies thereof by overnight courier to the address for such
Party to which notices are deliverable hereunder. Any such service of process
shall be effective upon delivery. Nothing herein shall affect the right to serve
process in any other manner permitted by applicable law. The Parties hereto
hereby waive any right to stay or dismiss any action or proceeding under or in
connection with this Agreement brought before the foregoing courts on the basis
of (i) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason, or that it or any of its property is immune
from the above-described legal process, (ii) that such action or proceeding is
brought in an inconvenient forum, that venue for the action or proceeding is
improper or that this Agreement may not be enforced in or by such courts, or
(iii) any other defense that would hinder or delay the levy, execution or
collection of any amount to which any Party hereto is entitled pursuant to any
final judgment of any court having jurisdiction.

7.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

-45-



--------------------------------------------------------------------------------

7.13 USA Patriot Act. To help the government fight the funding of terrorism and
money laundering activities, federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For non-individual persons such as a business entity, a charity, a
trust or other legal entity the Escrow Agent will ask for documentation to
verify its formation and existence as a legal entity. The Escrow Agent may also
ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation. Seller agrees to provide all such information and
documentation as to themselves as requested by Escrow Agent to ensure compliance
with federal law.

7.14 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart. The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the Parties to the terms and conditions of
this Agreement.

[Signature page follows]

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser, the Company, Seller and the Founders have caused
this Agreement to be executed as of the date first written above by them or
their respective officers or trustees thereunto duly authorized.

 

PURCHASER:

 

E2OPEN, INC.

By:   /s/ Mark E. Woodward Name:   Mark E. Woodward Title:   President, Chief
Executive Officer and Director

 

COMPANY:

 

ICON-SCM AG

By:   /s/ Dr. Kurt Mannchen Name:   Dr. Kurt Mannchen Title:   Managing Director
By:   /s/ Dr. Michael Keppler Name:   Dr. Michael Keppler Title:   Managing
Director

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser, the Company, Seller and the Founders have caused
this Agreement to be executed as of the date first written above by them or
their respective officers or trustees thereunto duly authorized.

 

SELLER:

 

ICON GESELLSCHAFT FÜR SUPPLY

CHAIN MANAGEMENT MBH

By:   /s/ Dr. Kurt Mannchen Name:   Dr. Kurt Mannchen Title:   Managing Director
By:   /s/ Dr. Michael Keppler Name:   Dr. Michael Keppler Title:   Managing
Director

 

FOUNDERS:

 

DR. MICHAEL KEPPLER

  DR. KURT MANNCHEN  

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

Definitions

 

Act    Shall have the meaning set forth in Section 2.25. Action    Shall mean
any criminal, judicial, administrative or arbitral action, investigation of
which a Party has knowledge, audit, charge, claim, complaint, demand,
litigation, mediation, proceeding or suit, whether civil, criminal,
administrative or judicial commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority. Agreement    Shall have the
meaning set forth in the Preamble. Agreement Date    Shall have the meaning set
forth in the Preamble. Affiliate or Affiliates    Shall mean when used with
reference to any Person, means another Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such first Person. AktG    Shall mean the German Stock
Corporation Act. Anti-bribery Laws    Shall have the meaning set forth in
Section 2.19(b). Antitrust Laws    Shall mean all federal, state or regional
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Laws of any country or jurisdiction, including antitrust,
competition or trade regulation Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessoning competition through merger or acquisition.
Assets and/or Properties    Shall mean with respect to any Person, means all
assets of every kind, nature, character and description (whether real, personal
or mixed, whether tangible or intangible, whether absolute, accrued, contingent,
fixed or otherwise and wherever situated), including the goodwill related
thereto, operated, owned, licensed or leased by such Person, including cash,
cash equivalents, investment assets, accounts and notes receivable, chattel
paper, documents, instruments, general intangibles, real estate, equipment,
inventory, goods, and Intellectual Property. BGB    Shall mean the German civil
code. Business Days    Shall mean any day that is not a Saturday, a Sunday or
other day on which banks are required or authorized by Law to be closed in
Karlsruhe, Germany. Cash and Cash Equivalents    Shall mean the Company Group’s
consolidated cash and cash equivalents, determined in accordance with German
GAAP, or, in case of Icon Industry Consulting, Inc., US GAAP as of immediately
prior to the Closing, excluding the net cash proceeds paid to the Company Group
in connection with the sale or disposition of capital assets after the date of
the Interim Balance Sheet.



--------------------------------------------------------------------------------

Change of Control

Payments

   Shall mean the aggregate gross amount of all change of control, bonus,
termination, retention, severance, forgiveness of Indebtedness, increase in
benefits, Tax gross-up or other similar payments, and bonuses in respect of
foregone equity, (a) that are accrued, incurred or payable by the Company Group
prior to, at or after the Closing pursuant to any Employee Benefit Plan or
Contract of the Company Group in effect at or prior to the Closing, or (b) that
are otherwise obligations of the Company Group that are accrued or incurred
prior to, at or after the Closing, whether payable prior to, at or after Closing
that are based on arrangements entered into by a member of the Company Group
prior to the Closing, in the case of each of clauses (a) and (b), to any Person
as a result of the consummation of the Transactions (but excluding (1) those
amounts that are payable contingent upon both (A) the completion of the
Transaction and (B) the occurrence of any other event after the Closing, (2)
those amounts that are included in Company Indebtedness and (3) those amounts
contemplated by Section 1.1. Change of Control Tax Amount    Shall mean the
aggregate amount of any Liability of Purchaser or the Company Group that has not
been paid prior to the Closing for any Taxes (including payroll or similar Taxes
and withholding Taxes) payable as a result of or in connection with the
Transactions. Charter Documents    Shall have the meaning set forth in Section
2.2. Claims Notice    Shall have the meaning set forth in Section 6.6. Claim
Period    Shall have the meaning set forth in Section 6.5

Claim Period Expiration

Date

   Shall have the meaning set forth in Section 6.5 Closing    Shall have the
meaning set forth in Section 1.2. Closing Balance Sheet    Shall mean an
unaudited consolidated balance sheet of the Company Group as of the Closing,
prepared in accordance with in with German GAAP, or, in case of Icon Industry
Consulting, Inc., US GAAP using the same methods and procedures used to prepare
the Interim Balance Sheet. Closing Date    Shall have the meaning set forth in
Section 1.2. Code    Shall mean the U.S. Internal Revenue Code of 1986, as
amended. Company    Shall have the meaning set forth in the Preamble. Company
Capital Stock    Shall have the meaning set forth in Section 2.3(a). Company D&O
Tail Policy    Shall have the meaning set forth in Section Error! Reference
source not found.. Company Group    Shall mean the Company, its Subsidiaries and
Controlled Affiliates. Company Material Contract    Shall have the meaning set
forth in Section 2.22.

 

A-2



--------------------------------------------------------------------------------

Company Indebtedness     

Shall mean the aggregate of the following (but excluding amounts owed by the
Company to a wholly-owned Subsidiary of the Company or by a wholly-owned
Subsidiary of the Company to the Company or another wholly-owned Subsidiary of
the Company), without duplication:

 

(a) any Liability of any member of the Company Group (1) for borrowed money
(including the current portion thereof), (2) under any reimbursement obligation
relating to a letter of credit, bankers’ acceptance or note purchase facility,
(3) evidenced by a bond, note, debenture or similar instrument (including a
purchase money obligation), (4) with respect to leases required to be accounted
for as capital leases under German GAAP, or, in case of Icon Industry
Consulting, Inc., US GAAP or (5) incurred, issued or assumed as the deferred
purchase price of property (excluding, in each case, accounts payable and trade
payables, in each case incurred in the ordinary course of business);

 

(b) any Liability of other Persons described in clause (a) that any member of
the Company Group has guaranteed, that is recourse to any member of the Company
Group or any of their Assets and Properties or that is otherwise the legal
Liability of any member of the Company Group; and

 

(c) any and all accrued interest, success fees, prepayment premiums, make whole
premiums or penalties and fees or expenses actually incurred (including
attorneys’ fees) associated with the prepayment of any amounts of the nature
described in clauses (a)(1), (2) or (3).

Company Intellectual

Property

     Shall have the meaning set forth in Section 2.8(a). Company Products     
Shall have the meaning set forth in Section 2.8(b).

Company Registered

Intellectual Property

     Shall have the meaning set forth in Section 2.8(c). Company Sites     
Shall have the meaning set forth in Section 2.8(l). Company Source Code     
Shall have the meaning set forth in Section 2.8(a). Company Stock Certificates
     Shall have the meaning set forth in Section 1.5. Confidentiality Agreement
     Shall have the meaning set forth in Section 7.4. Continuing Employees     
Shall mean employees of the Company Group who continue to be employed by the
Company Group as of the Closing. Contract      Shall mean with respect to any
Person, any agreement, contract, note, bond, deed, mortgage, lease, sublease,
license, sublicense, instrument, commitment, promise, undertaking or other
binding arrangement, whether written or oral: (a) to which such Person is a
party; or (b) by which such Person or any of its assets is bound or under which
such Person has any obligation. Control      Shall mean, as to any Person, the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. The verb “Control” and the term “Controlled” have the
correlative meanings.

 

A-3



--------------------------------------------------------------------------------

Customer License

Agreements

   Shall mean non-exclusive end user licenses to the object code form, or
service or access agreements (including SaaS agreements), for the Company
Products granted in the ordinary course and that are in form or substance
substantially the same as Company Group’s standard agreements, copies such
standard agreements which have been Made Available to Purchaser. D&O Indemnitees
   Shall have the meaning set forth in Section Error! Reference source not
found.. Employee(s)    Shall mean any current or former or retired employee,
consultant or director of any member of the Company Group or any ERISA
Affiliate. Employee Agreement    Shall mean each management, employment,
severance, consulting, relocation, repatriation, expatriation, via, work permit
or other agreement, contract or understanding between any member of the Company
Group and any Employee. Employee Benefit Plan(s)    Shall have the meaning set
forth in Section 2.16(a). Encumbrance    Shall mean any mortgage, pledge,
hypothecation, security interest, encumbrance, title defect, lien or charge,
other than any restriction or limitation imposed by this Agreement. Equity
Participations    Shall mean, with respect to a Person, any (a) share, quota,
security, participation right and any other present or future right entitling
the holder, absolutely or contingently (through the exercise of any
subscription, conversion, exchange, option or similar right), to participate in
the revenues, dividends or equity appreciation of such Person, including capital
stock, membership interests, units, performance units, options, warrants,
company appreciation rights, interests in “phantom” stock plans, restricted or
contingent stock or profits interests, voting securities, stock appreciation
rights or equivalents, stock loan purchase plans, convertible debentures or
stock bonus plans and (b) commitments of such Person to issue any of the
foregoing. ERISA    Shall mean the Employee Retirement Income Security Act of
1974. ERISA Affiliate    Shall mean any person or entity under common control
with the Company or any of its subsidiaries within the meaning of Section
414(b), (c), (m) or (o) of the Code and the regulations issued thereunder Escrow
Agent    Shall have the meaning set forth in the Recitals. Escrow Agreement   
Shall have the meaning set forth in the Recitals. Escrow Amount    Shall mean
4,000,000 EU as may be increased or decreased from time to time pursuant to the
Escrow Agreement. Escrow Fund    Shall mean the escrow account established by
Purchaser with the Escrow Agent to administer the Escrow Amount pursuant to the
Escrow Agreement. Escrow Payment    Shall mean any portion of the Escrow Amount
(as may be reduced in accordance with Article 6), that is released from the
Escrow Fund and becomes payable in cash to the Indemnitors in accordance with
the Escrow Agreement and the provisions of this Agreement.

 

A-4



--------------------------------------------------------------------------------

Exchange Documents      Shall have the meaning set forth in Section 1.5. Export
Approvals      Shall have the meaning set forth in Section 2.19(d). Cash
Consideration      Shall have the meaning set forth in Section 1.1(a). Financial
Controls      Shall have the meaning set forth in Section 2.14(c). Financial
Statements      Shall have the meaning set forth in Section 2.14(a). Founders
     Shall have the meaning set forth in the Preamble.

Founder Non-Competition

Agreement

     Shall have the meaning set forth in the Recitals. Fundamental
Representations      Shall mean the representations and warranties set forth in
Section 2.8 (Intellectual Property) and Section 2.11 (Taxes). Future Payment
     Shall mean each of (a) any Escrow Payment and (b) the Adjustment Excess
Payment, if any, in each case, to the extent required to be made to Seller
pursuant to the provisions of this Agreement or the Escrow Agreement. Future
Payment Spreadsheet     

Shall mean a spreadsheet, prepared and executed by Seller and dated as of a date
no later than three Business Days prior to the date of payment of the Future
Payment to which such spreadsheet relates, setting forth, for Seller (or
successor thereto):

 

(a) the name, mailing address, and, where available, tax domicile (if different
from the mailing address) and taxpayer identification numbers for Seller;

 

(b) (1) the Future Payment payable to Seller and (2) whether any Taxes are
required to be withheld by Purchaser from such amounts; and

 

(c) wire transfer instructions for such wire transfer.

German GAAP      Shall mean accounting practice generally accepted in Germany.
Governmental Authority      Shall mean any court, tribunal, governmental
authority, governmental body or other regulatory or administrative authority,
agency or commission of any government of any country or any private or
governmental arbitration or conciliation authority or similar body, and any body
exercising, or entitled to exercise, any administrative, executive, judicial or
legislative authority or power of any nature. Indemnitors      Shall have the
meaning set forth in Section 6.3(a). Indemnified Person      Shall have the
meaning set forth in Section 6.3(a). Intellectual Property      Shall have the
meaning set forth in Section 2.8(a). Interim Balance Sheet      Shall mean the
Company’s unaudited consolidated balance sheet as of July 31, 2013. Interim
Balance Sheet Date      Shall mean April 30, 2013.

 

A-5



--------------------------------------------------------------------------------

International Employee Plan      Shall mean each Employee Benefit Plan that has
been adopted or maintained by any member of the Company Group or any ERISA
Affiliate, whether informally or formally, or with respect to which any member
of the Company Group or any ERISA Affiliate will or may have any liability, for
the benefit of Employees who perform services outside the United States IRS     
Shall mean the Internal Revenue Service. Key Customers      Shall have the
meaning set forth in Section 2.21. Key Employee(s)      Shall mean Stephan
Hoffman, Chris Schulz, David Vallejo, Thorsten Bachmann, Ingo Kopido, Falco
Feldchen and Markus Kowaleski. Law      Shall mean the law of any jurisdiction,
whether international, multilateral, multinational, national, federal, state,
provincial, local or common law, an Order or act, statute, ordinance,
regulation, rule, collective bargaining agreement, extension order or code
promulgated by a Governmental Authority. Liability      Shall mean any and all
liabilities, debts, commitments and obligations of any kind, whether accrued or
fixed, absolute or contingent, matured or non-matured, determined or
undeterminable, on- or off-balance sheet or required to be recorded on a balance
sheet prepared in accordance with German GAAP, or, in case of Icon Industry
Consulting, Inc., US GAAP, including those arising under any Law, Action or
Order and those arising under any Contract or otherwise. Liability Claim     
Shall have the meaning set forth in Section 6.6. Liens      Shall mean any
mortgage, easement, attachment, pledge, hypothecation, right of any Person,
adverse claim, security interest, encumbrance, title defect, title retention
agreement, voting trust agreement, third party right or other right or interest,
option, lien, charge, any hire purchase, lease or installment purchase
agreement, right of first refusal, right of preemption or right to acquire, or
other restriction or limitation, including any restriction on the right to vote,
sell or otherwise dispose of the subject property, other than any restriction or
limitation imposed by this Agreement. Losses      Shall have the meaning set
forth in Section 6.3(a). Made Available      Shall mean the documents or other
information and materials that have been posted in the electronically accessible
data room at least three Business Days prior to the Agreement Date. Material
Adverse Effect      Shall have the meaning set forth in Section 2.2. Objection
Notice      Shall have the meaning set forth in Section 6.7(a). Open Source
Software      Shall have the meaning set forth in Section 2.8(k). Order     
Shall mean any order, decision, ruling, charge, writ, judgment, injunction,
decree, stipulation, determination, award, assessment or binding agreement
issued, promulgated or entered by or with any Governmental Authority. Party     
Shall mean any of Purchaser, the Company, Seller or the Founders.

 

A-6



--------------------------------------------------------------------------------

Permit      Shall mean any approval, authorization, consent, franchise, license,
permit or certificate issued by any Governmental Authority. Permitted
Encumbrances      Shall have the meaning set forth in Section 2.23(b). Person
     Shall mean any individual, corporation, partnership, joint venture, estate,
trust, unincorporated organization, Governmental Authority or any other entity.

Personally Identifiable

Information

     Shall have the meaning set forth in Section 2.8(l). Potential Claim     
Shall have the meaning set forth in Section 4.4(a). Pre-Closing Statement     
Shall mean a written statement setting forth the Company Group’s good faith
estimate of (A) the Working Capital, including the components thereof and the
amount of any working capital deficiency based on the estimated closing date
working capital and (B) all Company Indebtedness outstanding as of immediately
prior to the Closing, reasonably detailed and separated by lender or other
Person to which such amounts are payable, and (3) such work papers used to
prepare such estimates as Purchaser may reasonably request. Purchaser      Shall
have the meaning set forth in the Preamble. Purchaser Common Stock      Shall
mean shares of the common stock, par value $0.001 per share, of Purchaser.

Registered Intellectual

Property

     Shall have the meaning set forth in Section 2.8(a).

Purchaser 10-Day Closing

Average Trading Price

     Shall mean the volume weighted average closing sale price of one share of
Purchaser Common Stock as reported on the NASDAQ Global Market for the 10
consecutive trading days ending on the trading day immediately prior to the
Closing Date (as adjusted as appropriate to reflect any stock splits, stock
dividends, combinations, reorganizations, reclassifications or similar events).
Related Agreements      Shall mean the Escrow Agreement and the Founder
Noncompetition Agreements. Related Party      Shall have the meaning set forth
in Section 2.10(b). Released Matters      Shall have the meaning set forth in
Section 4.4(a). Released Parties      Shall have the meaning set forth in
Section 4.4(a). Releasing Parties      Shall have the meaning set forth in
Section 4.4(a). Seller      Shall have the meaning set forth in the Preamble.
Seller Affiliates      Shall have the meaning set forth in Section 4.4(a).
Seller Phantom Stock Plan      Shall have the meaning set forth in Section
2.3(c). Shares      Shall have the meaning set forth in Section 1.1(a). Software
     Shall have the meaning set forth in Section 2.8(a).

 

A-7



--------------------------------------------------------------------------------

Software Escrow

Agreement

     Shall have the meaning set forth in Section 2.22(e). Spreadsheet     

Shall mean a spreadsheet, dated and setting forth as of the Closing the
following information:

 

(a) the name, mailing address, and, where available, tax domicile (if different
from the mailing address) and taxpayer identification numbers for Seller;

 

(b) the number of shares and class of Company Capital Shares held by Seller;

 

(c) (1) the Estimated Purchase Price payable to Seller pursuant to this
Agreement and (2) whether any Taxes are required to be withheld by any member of
the Company Group or Purchaser from such amounts; and

 

(d) the Escrow Fund amount.

Standard Form Agreements      Shall have the meaning set forth in Section
2.8(f). Stock Consideration      Shall mean the number of shares of Purchaser
Common Stock equal to the quotient obtained by dividing (x) product obtained by
multiplying (i)  1/3 by (ii) the Total Consideration by (y) the Purchaser 10-Day
Closing Average Trading Price, rounded to the nearest 0.00001 (with amounts
0.000005 and above rounded up). Straddle Period      Shall have the meaning set
forth in Section 6.3(c). Subsidiary/Subsidiaries      Shall have the meaning set
forth in Section 2.3(c). Tax      Shall mean (a) any net income, corporate,
personal income, net wealth (capital taxes), capital gains, capital
acquisitions, inheritance, deposit interest retention, gift, relevant contracts,
alternative minimum, add-on minimum, gross income, gross receipts, sales, use,
goods and services, harmonized sales, value added, ad valorem, transfer,
franchise, profits, license, withholding (including on dividends and deemed
dividends), estimated, payroll, employment, social security contributions,
governmentally mandated pension plan contributions, excise, severance, stamp,
occupation, premium, property, environmental or windfall profit tax, custom
duty, import and export taxes, or other tax, or similar governmental assessment
or charge, together with any interest or any penalty, addition to tax or
additional amount imposed by any Tax Authority, (b) any Liability for the
payment of any amounts of the type described in clause (a) of this sentence as a
result of being a member of an affiliated, consolidated, combined, unitary or
aggregate group for any taxable period, and (c) any Liability for the payment of
any amounts of the type described in clause (a) or (b) of this sentence as a
result of being a transferee of or successor to any Person or as a result of any
obligation to indemnify any other Person. Tax Authority      Shall mean a
Governmental Authority responsible for the imposition of any Tax (whether
domestic or foreign). Tax Return      Shall mean any return, estimate, form,
information statement or report, including amendments thereof and attachments
and schedules thereto required to be filed with respect to Taxes. Total
Consideration      Shall mean an amount equal to €20,000,000 net.

 

A-8



--------------------------------------------------------------------------------

Trade Secrets      Shall have the meaning set forth in Section 2.8(a).
Transactions      Shall mean the transactions to be effected pursuant to the
Transaction Documents. Transaction Documents      Shall mean the Agreement,
Escrow Agreement and Founder Non-Competition Agreements. Transfer Taxes     
Shall mean all sales, use, transfer, real property transfer, mortgage recording,
stamp duty, value-added or similar Taxes that may be imposed in connection with
the Transactions. US GAAP      Shall mean the accounting practice generally
accepted in the United States of America. WARN Act      Shall have the meaning
set forth in Section 2.17(i). Working Capital     

Shall mean an amount (expressed in USD) equal to:

 

(a) the amount that would be set forth on the “Total Current Assets” line item
of a consolidated balance sheet of the Company as of the Closing (excluding any
deferred tax assets and Cash and Cash Equivalents), with all such amounts
determined using the same accounting methods, standards, policies, practices and
estimation methodologies used to prepare the Interim Balance Sheet; provided
however, that if in connection with such calculations there is a conflict
between German GAAP, or, in case of Icon Industry Consulting, Inc., US GAAP and
the accounting methods, standards, policies, practices and estimation
methodologies used to prepare the Interim Balance Sheet, German GAAP or US GAAP
will govern, respectively; minus

 

(b) the amount that would be set forth on the “Total Current Liabilities” line
item of a consolidated balance sheet of the Company as of the Closing, including
(1) all accounts payable, employee-related Liabilities (including sales
commissions), short-term deferred revenues, accrued Taxes (including all
Pre-Closing Tax Liabilities) and other accrued Liabilities, in each case
calculated after giving effect to the consummation of the Transactions, (2) all
long-term deferred revenues with all amounts as determined using the same
accounting methods, standards, policies, practices and estimation methodologies
used to prepare the Interim Balance Sheet and (3) all legal, accounting,
financial advisory, consulting, finders and all other fees and expenses of third
parties incurred by the Company Group on behalf of Seller in connection with the
negotiation and effectuation of the terms and conditions of this Agreement and
the Transactions to the extent the same remain unpaid as of the Closing;
provided however, that if in connection with such calculations there is a
conflict between German GAAP, or, in case of Icon Industry Consulting, Inc., US
GAAP and the accounting methods, standards, policies, practices and estimation
methodologies used to prepare the Interim Balance Sheet, German GAAP or US GAAP
will govern, respectively.

 

A-9